Exhibit 10.1
 
 
 
 
 
 
 
 
FIXED RATE TERM LOAN AGREEMENT
 
 
 
by and among
 
 
 
165-25 147TH AVENUE, LLC and
85-01 24TH AVENUE, LLC
 
 
 
each an “Individual Borrower” and collectively, as “Borrower”
 
 
 
and
 
 
 
HARTFORD LIFE INSURANCE COMPANY,
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY and
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY
 
 
 
collectively, as “Lender”
 
 
July 1, 2010
 
 
Hartford Loan No. BHM0J4YP7
 
 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS




 


   
Page
 
ARTICLE 1.                      CERTAIN DEFINITIONS
 
1
 
Section 1.1.
Certain Definitions
 
1
 
Section 1.2.
General Construction
 
12
 
Section 1.3.
Lender's Discretion
 
13
 
Section 1.4.
Borrower’s Knowledge
 
13
  ARTICLE 2.     LOAN TERMS
  
13
 
Section 2.1.
The Loan
 
13
 
Section 2.2.
Interest Rate; Late Charge
 
15
 
Section 2.3.
Terms of Payment; Maturity Date
 
15
 
Section 2.4.
Prepayment
 
16
ARTICLE 3.                      INSURANCE; CONDEMNATION AND RESTORATION
 
18
 
Section 3.1.
Insurance
 
18
 
Section 3.2.
Use and Application of Insurance Proceeds
 
24
 
Section 3.3.
Condemnation Awards
 
30
ARTICLE 4.                      IMPOUNDS; CASH MANAGEMENT
 
31
 
Section 4.1.
Impounds
 
31
 
Section 4.2.
Cash Management
 
33


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





   Page    
ARTICLE 5.                      LEASING MATTERS
 
36
 
Section 5.1.
Representations and Warranties
 
36
 
Section 5.2.
Lender's Lease Approval Rights
 
36
 
Section 5.3.
Covenants
 
37
 
Section 5.4.
Tenant Estoppels
 
37
 
Section 5.5.
Rights of Mortgagee under NYC Leases
 
37
 
Section 5.6.
Conflict with Assignment of Leases and Rents
 
37
ARTICLE 6.                      REPRESENTATIONS AND WARRANTIES
 
37
 
Section 6.1.
Organization and Power
 
38
 
Section 6.2.
Validity of Loan Documents
 
38
 
Section 6.3.
Liabilities; Litigation
 
38
 
Section 6.4.
Taxes and Assessments
 
38
 
Section 6.5.
Other Agreements; Defaults
 
38
 
Section 6.6.
Compliance with Legal Requirements
 
39
 
Section 6.7.
Location of Borrower
 
39


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





      Page          
Section 6.8.
ERISA
 
39
 
Section 6.9.
Margin Stock
 
40
 
Section 6.10.
Tax Filings
 
40
 
Section 6.11.
Solvency
 
40
 
Section 6.12.
Full and Accurate Disclosure
 
40
 
Section 6.13.
Single Purpose Entity
 
40
 
Section 6.14.
Terrorism and Anti-Money Laundering
 
40
 
Section 6.15.
Financing Transaction
 
41
 
Section 6.16.
Personal Property
 
41
 
Section 6.17.
Additional Real Property
 
41
 
Section 6.18.
Material Agreements
 
41
ARTICLE 7.                      FINANCIAL REPORTING; AUDITS
 
42
 
Section 7.1.
Financial Statements
 
42
 
Section 7.2.
Accounting Principles
 
43
ARTICLE 8.                      RESTRICTION ON TRANSFERS AND ENCUMBRANCES
 
43
 
Section 8.1.
Due on Sale and Encumbrance; Transfers of Interests
 
43
 
Section 8.2.
Permitted Transfers
 
43
 
Section 8.3.
Release of Collateral
 
44


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


 

   Page    
ARTICLE 9.                      COVENANTS
 
45
 
Section 9.1.
Taxes; Charges
 
45
 
Section 9.2.
Alterations and Renovations
 
45
 
Section 9.3.
Operation; Maintenance
 
46
 
Section 9.4.
Taxes on Security
 
47
 
Section 9.5.
Compliance with Loan Documents; Further Assurances
 
47
 
Section 9.6.
Estoppel Certificates
 
48
 
Section 9.7.
Notice of Certain Events
 
48
 
Section 9.8.
Indemnification
 
48
 
Section 9.9.
Property Management
 
49
 
Section 9.10.
Material Agreements
 
50
 
Section 9.11.
Special Purpose Entity/Separateness
 
50


 
iv

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





       Page          
Section 9.12.
ERISA
 
52
 
Section 9.13.
Appraisal
 
53
ARTICLE 10.                                EVENTS OF DEFAULT
 
53
 
Section 10.1.
Defaults
 
53
 
Section 10.2.
Remedies
 
57
 
Section 10.3.
Lender's Right to Perform the Obligations
 
57
ARTICLE 11.                                MISCELLANEOUS
 
58
 
Section 11.1.
Notices
 
58
 
Section 11.2.
Amendments and Waivers
 
59
 
Section 11.3.
Limitation on Interest
 
59
 
Section 11.4.
Invalid Provisions
 
60
 
Section 11.5.
Payment and Reimbursement of Expenses
 
60
 
Section 11.6.
Approvals; Third Parties; Conditions
 
61
 
Section 11.7.
Lender Not in Control; No Partnership
 
61
 
Section 11.8.
Time of the Essence
 
62
 
Section 11.9.
Successors and Assigns
 
62
 
Section 11.10.
Servicing, Transfers, Assignments and Participations
 
62
 
Section 11.11.
Replacement Documents
 
63
 
Section 11.12.
Renewal, Extension or Rearrangement
 
64
 
Section 11.13.
Waivers
 
64
 
Section 11.14.
Cumulative Rights
 
64
 
Section 11.15.
Exhibits and Schedules
 
64
 
Section 11.16.
Titles of Articles, Sections and Subsections
 
64
 
Section 11.17.
Promotional Material
 
64
 
Section 11.18.
Survival
 
64
 
Section 11.19.
Governing Law
 
64
 
Section 11.20.
Entire Agreement
 
65
 
Section 11.21.
Counterparts
 
65
 
Section 11.22.
Obligations of Borrower, Joint and Several
 
65






 
v

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





       Page          
Section 11.23.
WAIVER OF PUNITIVE OR CONSEQUENTIAL DAMAGES
 
65
 
Section 11.24.
WAIVER OF JURY TRIAL/SUBMISSION TO JURISDICTION
 
65
 
ARTICLE 12.
LIMITATIONS ON LIABILITY
 
66
 
Section 12.1.
Limitation on Liability
 
66
 
ARTICLE 13.
TERMINATION AND APPOINTMENT
 
70
 
Section 13.1.
Termination/Appointment
 
70



 



 
vi

--------------------------------------------------------------------------------

 



 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A-1
 
 
And Exhibit A-2
 
-
Legal Description of Individual Properties
Exhibit A-2
 
-
Legal Description of Property
Exhibit B
 
-
Closing Statement
Schedule 6.16
 
-
Personal Property
Schedule 6.18
-
List of Material Agreements

 
vii

--------------------------------------------------------------------------------

 



Hartford Loan No. BHM0J4YP7
 
FIXED RATE TERM LOAN AGREEMENT
 
This FIXED RATE TERM LOAN AGREEMENT (this “Agreement”) is entered into as of
July 1, 2010 by and among 165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC,
each a New York limited liability company (each an “Individual Borrower” and
collectively, “Borrower”), and HARTFORD LIFE INSURANCE COMPANY, HARTFORD LIFE
AND ACCIDENT INSURANCE COMPANY and HARTFORD LIFE AND ANNUITY INSURANCE COMPANY,
each a Connecticut corporation (together with their respective successors and
assigns, collectively, “Lender”).
 
RECITALS:
 
WHEREAS, Lender is the holder of the mortgages listed on Schedule 1 to the
Mortgage (as defined herein) and the notes (the “Existing Notes”) secured
thereby; and
 
WHEREAS, the Existing Notes were combined, consolidated and restated by a
Consolidated, Amended and Restated Secured Promissory Note of even date herewith
in the aggregate principal amount of $45,500,000 given by Borrower to Lender
(the “Consolidated Note”); and
 
WHEREAS, Borrower and Lender desire to enter into this Agreement to amend and
restate the terms of the loan evidenced by the Consolidated Note and to provide
for the issuance of the Note (as defined herein) in replacement of the
Consolidated Note;
 
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
 
 
ARTICLE 1.
 
CERTAIN DEFINITIONS
 
Section 1.1.                      Certain Definitions.  As used herein, the
following terms have the meanings indicated:
 
“Affiliate” means, as to any Person, any other Person that directly or
indirectly (through one or more intermediaries) controls, is controlled by or is
under common control with the specified Person.  “Control” shall be deemed to
exist if a Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and decision making policies of such other
Person, whether through ownership of voting securities, by contract, or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
“Allocated Loan Amount” shall mean (i) with respect to the Individual Property
located at 165-25 147th Avenue, Laurelton, Queens, New York, the amount of
$23,660,000, and (ii) with respect to the Individual Property located at 85-01
24th Avenue, East Elmhurst, Queens, New York, the amount of $21,840,000.
 
“Anti-Money Laundering Laws” means the USA Patriot Act of 2001, the Bank Secrecy
Act, as amended through the date hereof, Executive Order 13324 – Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, together with all annexes thereto, as amended from
time to time, and other federal laws and regulations and executive orders
administered by the United States Department of the Treasury, Office of Foreign
Assets Control (“OFAC”) which prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals (such individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanction and embargo programs), and such additional laws
and programs administered by OFAC which prohibit dealing with individuals or
entities in certain countries regardless of whether such individuals or entities
appear on any of the OFAC lists.
 
“Applicable Prepayment Fee” means a prepayment fee payable by Borrower to Lender
in an amount equal to:
 
(a)           For any prepayment tendered (or deemed tendered) during the
Lockout Period, the Lockout Prepayment Fee;
 
(b)           For any prepayment tendered (or deemed tendered) during the period
from and including the first Business Day following the expiration of the
Lockout Period through and including March 31, 2017, a prepayment fee equal to
Yield Maintenance;
 
(a)           For any prepayment tendered (or deemed tendered) during the period
from and including April 1, 2017 through and including the Scheduled Maturity
Date, no prepayment fee or premium (including Yield Maintenance) shall be
payable in connection with a prepayment.
 
“Application” means the Mortgage Loan Application dated June 4, 2010 submitted
by Borrower to Lender, as the same was modified (if at all) by the Commitment
(as defined in the Application).
 
“Assignment of Leases and Rents” means the Assignment of Leases and Rents dated
as of the Funding Date, executed by Borrower for the benefit of Lender, and
conveying to Lender an interest in the Leases and the Rents as more fully
described therein.
 
“Assignment of Management Agreement” means any assignment of management
agreement and subordination of management fees hereafter executed by Borrower,
and consented to by any Property Manager, for the benefit of Lender as required
by Section 9.9(a).
 
 
2

--------------------------------------------------------------------------------

 
“Assignment of Property Documents” means the Assignment of Property Documents,
dated as of the Funding Date, executed by Borrower for the benefit of Lender and
conveying to Lender an interest in all contracts, licenses, permits, agreements
and warranties associated with the ownership and operation of the Property, as
more fully described therein.
 
“Authorized Representative” means, for any Person, an authorized executive
officer (which, for purposes of this Agreement, means a president, vice
president, secretary, treasurer, chief executive officer, chief financial
officer or chief operating officer), member, manager or partner of such Person
acting in a representative (and not such Person’s individual) capacity, who is
duly authorized by all necessary action to bind such Person contractually and
whose responsibilities with such Person require that he/she has knowledge
relating to the subject matter of the applicable certification or affidavit.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.
 
“Borrower Party” or “Borrower Parties” means, individually and/or collectively,
Borrower, Carveout Indemnitor, and their respective Affiliates (including any
Property Manager that is an Affiliate).
 
“Business Day” means any day, other than a Saturday, Sunday, legal holiday or
any other day on which national banks in Hartford, Connecticut are authorized or
required by law to close for general banking business.
 
“Carveout Indemnitor” means GTJ REIT, Inc., a Maryland corporation.
 
“Carveout Indemnity” means the Carveout Indemnity Agreement, dated as of the
Funding Date, and executed by Carveout Indemnitor to and for the benefit of
Lender.
 
“Casualty Consultant” has the meaning ascribed to such term in Section 3.2(e).
 
“Closing Affidavit” means the Closing Affidavit dated as of the Funding Date
executed by Borrower and Carveout Indemnitor to and for the benefit of Lender,
setting forth certain representations and warranties of Borrower and Carveout
Indemnitor as of the Funding Date.
 
“Closing Statement” means the closing statement attached as Exhibit B showing
total costs relating to the subject transaction and use of the Loan proceeds.
 
“Collateral” has the meaning ascribed to such term in the Mortgage.
 
“Contract Rate” means, as the context so requires, the non-default per annum
rate of interest accruing on the outstanding principal balance of the Note as
set forth in Section 2.2 (a).
 
 
3

--------------------------------------------------------------------------------

 
“Converted Treasury Yield” means the yield available, or if there is more than
one yield available, the average yields of United States Treasury non-callable
bonds and notes having a maturity date closest to (before, on, or after) the
Scheduled Maturity Date, as reported in the Wall Street Journal or similar
publication on the fifth (5th) Business Day preceding the date prepayment will
be made, converted to a monthly equivalent yield (the monthly “equivalent yield”
being an annualized rate which, when compounded monthly, is equivalent to the
selected Treasury rate when compounded semi-annually).  The Converted Treasury
Yield shall be calculated by Lender and, absent manifest error, shall be deemed
conclusive.
 
“Debt” means, for any Person, without duplication:  (i) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or its assets is
liable, (ii) all unfunded amounts under a loan agreement, letter of credit, or
other credit facility for which such Person would be liable, if such amounts
were advanced under the credit facility, (iii) all amounts required to be paid
by such Person as a guaranteed payment, including guaranteed payments to
partners, members or other equity owners, or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, and (vi)
all obligations of such Person under interest rate swaps, caps, floors, collars
and other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.
 
“Debt Service” means the monthly payments of interest and any other scheduled
payments due in connection with the Loan for the period of time in question, but
excluding escrows or reserves required pursuant to the terms of the Loan
Documents.
 
“Debt Service Coverage Ratio” means a quotient, expressed as a percentage, of
(i) projected Net Operating Income for the period of time determined by Lender,
divided by (ii) projected Debt Service to become due and payable for such
period.  The Net Operating Income and Debt Service shall be determined by Lender
in the exercise of its reasonable judgment and Lender’s determination of the
Debt Service Coverage Ratio, absent manifest error, shall be deemed conclusive.
 
“Default Rate” means the lesser of (i) the maximum rate of interest allowed by
applicable law for commercial loans of this type, and (ii) four percent (4%) per
annum in excess of the Contract Rate.
 
“Demand Period” means a period of fifteen (15) days, commencing on the date a
written demand is issued by Lender and expiring at Lender’s close of business on
the fifteenth (15th) day following the date of said demand.
 
“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Funding Date, executed by Borrower and Carveout Indemnitor for
the benefit of Lender, and pertaining to environmental matters affecting the
Property.
 
 
4

--------------------------------------------------------------------------------

 
“Equipment” means all “equipment” as defined in the UCC, in which Borrower has
any right, title or interest, whether now owned or hereafter acquired, including
all of the following (regardless of how classified under the UCC):  all building
materials, construction materials, personal property constituting furniture,
fittings, signage, computer equipment, leasehold improvements, machinery,
devices, interior improvements, appurtenances, equipment, plant, fixtures,
computers, electronic data processing equipment, telecommunications equipment
and other fixed assets now owned or hereafter acquired by Borrower, all Proceeds
(as defined in the UCC) thereof and all additions to, substitutions for,
replacements of or accessions to any of the foregoing items and all attachments,
components, parts (including spare parts) and accessories, whether installed
thereon or affixed thereto, all regardless of whether the same are located at
the Property or are located elsewhere (including in warehouses or other storage
facilities or in the possession of or on the premises of a bailee, vendor or
manufacturer) for purposes of manufacture, storage, fabrication or
transportation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Escrow Agent” means Excalibur Title Agency, as agent for the Title Company,
responsible for the consummation of the transaction contemplated by this
Agreement pursuant to the Escrow Instructions.
 
“Escrow Instructions” mean Lender’s written escrow instruction to Escrow Agent
relating to the consummation of the transaction contemplated by this Agreement.
 
“Event of Default” has the meaning ascribed to such term in Article 10.
 
“Funding Date” shall be considered the date that the proceeds of the Loan are
wired or delivered to the Escrow Agent, regardless of the date that the Escrow
Agent releases such funds to Borrower.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect as of the date of determination, in all cases, consistently
applied from year to year.
 
“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, claiming jurisdiction over the Collateral or any part thereof, or
any rights or remedies available to Lender under the Loan Documents, at law or
in equity.
 
“Guaranty” means, collectively, the instruments of guaranty, if any, now or
hereafter in effect in favor of or for benefit of Lender, including the Carveout
Indemnity.
 
“Impounds” has the meaning ascribed to such term in Section 4.1(a).
 
“Improvements” has the meaning ascribed to such term in the Mortgage.
 
 
5

--------------------------------------------------------------------------------

 
“Individual Property” means the parcels of land owned by an Individual Borrower
and encumbered by the Mortgage, together with all Improvements located on such
parcels.  Each Individual Property is more particularly described within Exhibit
A-1 and Exhibit A-2.
 
“Insurance” has the meaning ascribed to such term in Section 3.1(a).
 
“Insurance Premiums” has the meaning ascribed to such term in Section 3.1(b).
 
“Lease” or “Leases” have the meanings ascribed to such terms in the Mortgage.
 
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Collateral or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Collateral or any part thereof, including any which may
(i) require repairs, modifications or alterations in or to the Property or any
part thereof or (ii) in any way limit the use and enjoyment of the Collateral.
 
“Lien” means any interest in or to, or claim against, the Collateral, securing
an obligation owed to, or evidencing a claim by, any Person other than the owner
of the Property, whether such interest or claim is based on common law, statute
or contract, including the lien or security interest arising from a deed of
trust, mortgage, assignment, encumbrance, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting the Property.
 
“Loan” means the loan in the aggregate principal amount of Forty-Five Million
Five Hundred Thousand Dollars ($45,500,000) to be funded by Lender to Borrower
under and subject to this Agreement, to be evidenced by the Note and to be
secured by the Loan Documents.
 
“Loan Documents” means, collectively: (i) this Agreement, (ii) the Note, (iii)
the Mortgage, (iv) the Assignment of Leases and Rents, (v) the Assignment of
Property Documents, (vi) the Carveout Indemnity, (vii) the Environmental
Indemnity Agreement, (viii) the Closing Affidavit, (ix) Uniform Commercial Code
financing statements, (x) such assignments of management agreements, contracts
and other rights as may be requested by Lender, (xi) all other documents now or
hereafter executed by Borrower, Carveout Indemnitor or any other Person to
evidence or secure the payment or the performance of the Loan and the other
indebtedness, obligations and covenants of Borrower or Carveout Guarantor
relating to the Loan or otherwise executed in connection with the documents
described in the foregoing items (i) through (x), including the Assignment of
Management Agreement (if and when executed), (xii) the Application (provided
that any inconsistency between the terms of the Application and the terms of the
Loan Documents shall be controlled by the terms of the Loan Documents), and
(xiii) all amendments, modifications, renewals, restatements, extensions,
substitutions and replacements of any of the foregoing items.
 
 
6

--------------------------------------------------------------------------------

 
“Lockout Period” means the period commencing on the Funding Date and ending on
July 31, 2013.
 
“Lockout Prepayment Fee” has the meaning ascribed to such term in
Section 2.4(f).
 
“Management Agreement” means any management agreement between Borrower and
Property Manager that may hereafter be entered into pursuant to the terms and
conditions of Section 9.9(a), and any and all amendments, modifications,
renewals, extensions, replacements or supplements thereto permitted in
accordance with the terms of the Loan Documents.
 
“Material Agreement” means any contract or agreement entered into by Borrower or
Property Manager which cannot be terminated within thirty (30) days without
cause or payment of a termination fee and would be binding on Lender or the
Property upon Lender foreclosing its Lien on the Property (or otherwise
accepting a deed-in-lieu of foreclosure).
 
“Maturity Date” means the earlier to occur of (i) the Scheduled Maturity Date
and (ii) any earlier date on which the Loan is required to be paid in full, by
acceleration or otherwise, under this Agreement or any of the other Loan
Documents.
 
“Mortgage” means the Mortgage, Security Agreement and Fixture Filing dated as of
the Funding Date, executed by Borrower in favor of Lender, securing Borrower’s
obligations under the Note and encumbering, among other things, the Property.
 
“MTA Subleases” means, collectively: (i) that certain Sublease dated as of
November 29, 2005 between City of New York, as sublandlord, and Metropolitan
Transit Authority and MTA Bus Company, collectively as subtenants, concerning
the Individual Property located at 165-25 147th Avenue, Laurelton, Queens, New
York; and (ii) that certain Sublease dated as of November 29, 2005 between City
of New York, as sublandlord, and Metropolitan Transit Authority and MTA Bus
Company, collectively as subtenants, concerning the Individual Property located
at 85-01 24th Avenue, East Elmhurst, Queens, New York.
 
“Net Operating Income” means, for any period, the amount by which Operating
Revenues exceed Operating Expenses for such period.
 
“Net Proceeds” has the meaning ascribed to such term in Section 3.2(b).
 
“Net Proceeds Deficiency” has the meaning ascribed to such term in
Section 3.2(g).
 
 
7

--------------------------------------------------------------------------------

 
“Note” means, collectively:  (i) the Promissory Note dated as of the Funding
Date, in the stated principal amount of $25,000,000, executed by Borrower and
payable to the order of Hartford Life Insurance Company; (ii) the Promissory
Note dated as of the Funding Date, in the stated principal amount of
$10,500,000, executed by Borrower and payable to the order of Hartford Life and
Accident Insurance Company; and (iii) the Promissory Note dated as of the
Funding Date, in the stated principal amount of $10,000,000, executed by
Borrower and payable to the order of Hartford Life and Annuity Insurance
Company.
 
“NYC Leases” means, collectively:  (i) that certain Agreement of Lease dated as
of November 29, 2005 between Green Bus Holding Corp., as landlord, and the City
of New York, as tenant, as assigned by Green Bus Holding Corp. to 165-25 147th
Avenue, LLC by that certain Assignment and Assumption of Lease dated as of June
26, 2007, and (ii) that certain Agreement of Lease dated as of November 29, 2005
between Triboro Coach Holding Corp., as landlord, and the City of New York, as
tenant, as assigned by Triboro Coach Holding Corp. to 85-01 24th Avenue, LLC by
that certain Assignment and Assumption of Lease dated as of June 26, 2007, as
each of the above-described Agreements of Lease may be hereafter amended with
the consent of Lender as provided in Section 5.2.
 
“Obligations” means, collectively: (i) the Loan, (ii) all other principal and
all interest, fees, expenses, charges, reimbursements, and other amounts due
under or secured by the Loan Documents, (iii) all principal, interest and other
amounts which may hereafter be loaned by Lender, its successors or assigns, to
or for the benefit of Borrower or Carveout Indemnitor, when evidenced by a
promissory note or other instrument which, by its terms, is governed or secured
by any of the Loan Documents, and (iv) all other indebtedness, obligations,
covenants, and liabilities now or hereafter existing of any kind of Borrower or
Carveout Indemnitor to Lender under any of the Loan Documents.
 
“OFAC Prohibited Person” means a country, territory or Person (i) listed on,
included within or associated with any of the countries, territories or Persons
referred to on The Office of Foreign Assets Control's List of Specially
Designated Nationals and Blocked Persons or any other prohibited person lists
maintained by any Governmental Authority, or otherwise included within or
associated with any of the countries, territories or Persons referred to in or
prohibited by OFAC or any other Anti-Money Laundering Laws, or (ii) which pays,
donates, transfers or otherwise assigns any property, money, goods, services, or
other benefits from the Property directly or indirectly, to any countries,
territories or Persons on or associated with any country, territory or Person on
such list or included in such laws.
 
“Operating Expenses” means, without duplication, all reasonable and necessary
expenses of operating the Property in the ordinary course of business which are
computed in accordance with GAAP and which are directly associated with and
fairly allocable to the Property for the applicable period, including Taxes,
insurance premiums, maintenance and utility costs, a reserve for replacements
and/or repairs, management fees and costs payable under the Management Agreement
(which fees and costs under the Management Agreement shall not exceed prevailing
market rates), recurring accounting, legal, and other professional fees, fees
relating to environmental audits and income and expense audits and other
expenses incurred by Lender and reimbursed by Borrower under this Agreement and
the other Loan Documents, wages, salaries, and personnel expenses properly
allocated to the Property, and any other category of recurring property expense
that is customary for a property of the type and size as the Property and is
reasonably approved by Lender; but excluding Debt Service, capital expenditures,
any of the foregoing expenses which are paid from deposits to cash reserves
previously included as Operating Expenses, any payment or expense for which
Borrower was or is to be paid or reimbursed from proceeds of the Loan or for
which Borrower was or is to be reimbursed from proceeds under insurance or by
any third party, any non-cash charges such as depreciation and amortization, and
federal, state or local income taxes, or legal and other professional fees
unrelated to the operation of the Property, and any payment or expense for which
any Tenant is obligated under its respective Lease to pay directly to the
applicable recipient thereof, in each case subject to reasonable adjustment by
Lender in accordance with its then current audit policies and procedures.
 
 
8

--------------------------------------------------------------------------------

 
“Operating Revenues” means, without duplication, all cash receipts and other
income of Borrower attributable to the ownership and operation of the Property
or otherwise arising in respect of the Property after the Funding Date, computed
in accordance with GAAP and which are properly allocable to the Property for the
applicable period, including receipts from Leases and parking agreements,
license and concession fees and charges and other miscellaneous operating
revenues, proceeds from rental or business interruption insurance, and
withdrawals from cash reserves (except to the extent any expense paid therewith
are excluded from Operating Expenses); but excluding any interest income from
any source, security deposits and earnest money deposits until they are
forfeited by the depositor, income from Tenants in bankruptcy, advance rentals
until they are earned, capital contributions to Borrower and proceeds from a
sale, casualty, condemnation or other disposition of any portion of the
Property, and other proceeds from non-recurring or extraordinary events, in each
case subject to reasonable adjustment by Lender in accordance with its then
current audit policies and procedures.
 
“Partial Release Prepayment” has the meaning ascribed to such term in
Section 8.3.
 
“Payment Date” means the first (1st) calendar day of each calendar month,
commencing on August 1, 2010, and continuing on the first (1st) calendar day of
each calendar month thereafter; provided that if the first (1st) calendar day of
any month is not a Business Day, then the “Payment Date” shall be the first
Business Day immediately following the first (1st) calendar day of such month;
provided further that a change in the Payment Date in accordance with the
immediately preceding proviso shall not change the period for which interest is
calculated in accordance with Section 2.2(b).
 
“Permitted Encumbrances” has the meaning ascribed to such term in the Mortgage.
 
 
9

--------------------------------------------------------------------------------

 
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, limited liability partnership, unincorporated organization, real estate
investment trust, or any other form of entity.
 
“Personal Property” has the meaning ascribed to such term in the Mortgage.
 
“Policy” or “Policies” has the meaning ascribed to such term in Section 3.1(b).
 
“Potential Default” means the occurrence of any event or condition that, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.
 
“Potential Monetary Default” means a failure to pay a liquidated sum of money
when due but prior to the expiration of any applicable notice or cure period.
 
“Prepayment Notice” means the written notice to be given by Borrower to Lender
at least thirty (30) days but not more than sixty (60) days prior to any
prepayment of the Loan permitted under Section 2.4.
 
“Property” has the meaning ascribed to such term in the Mortgage, which
includes, collectively, both of the Individual Properties.
 
“Property Manager” means any property manager hereafter engaged by Borrower
pursuant to the terms and conditions of Section 9.9, and any replacement or
successor permitted under the terms of the Loan Documents.
 
“Qualified Insurer” has the meaning ascribed to such term in Section 3.1(b).
 
“Rents” has the meaning ascribed to such term in the Mortgage.
 
“Restoration” has the meaning ascribed to such term in Section 3.2(a).
 
“Restoration Documents” has the meaning ascribed to such term in Section 3.2(e).
 
“Scheduled Maturity Date” means July 1, 2017.
 
“Servicer” has the meaning ascribed to such term in Section 11.10.
 
“Single Purpose Entity” means an entity that complies with the requirements set
forth in Section 9.11.
 
“State” means the State of New York.
 
“Taxes” means all real estate taxes and assessments, franchise taxes and
charges, personal property taxes, and other governmental charges relating to the
Property (whether or not any such charge or imposition may become Lien upon the
Property) that become due and payable during the term of the Loan.
 
 
10

--------------------------------------------------------------------------------

 
“Tenants” has the meaning ascribed to such term in the Mortgage.
 
“Title Policy” means the ALTA (or equivalent) mortgagee title insurance policy
issued by First American Title Insurance Company of New York (the “Title
Company”) which (i) has an effective date as of the Funding Date and is in the
full amount of the Loan, (ii) contains no exceptions (printed or otherwise)
other than those approved by Lender (in the exercise of its judgment), (iii)
includes all reasonable and customary endorsements required by Lender, and (iv)
otherwise complies with Lender’s title requirements and is otherwise in
substance and form acceptable to Lender (in the exercise of its reasonable
judgment).
 
“Tire Shop Building Fire” means the fire that occurred at the so-called “tire
shop” building on the Individual Property at 85-01 24th Avenue, East Elmhurst,
Queens, NY on April 10, 2006.
 
“Transfer” means any direct or indirect, voluntary or involuntary sale,
transfer, conveyance, mortgage, pledge, assignment, encumbrance, alienation,
grant or other comparable action relating to the legal and/or beneficial
ownership of, title to or interests in the Property and Borrower; provided,
however, that “Transfer” shall not include (i) the leasing of space within the
Property, (ii) transfers of interests in Borrower in compliance with the
requirements of Section 8.2 or (iii) transfers of any Individual Property in
compliance with the requirements of Section 8.3.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State; provided that if by reason of mandatory provisions of law, the perfection
or the effect of perfection or non-perfection or priority of the security
interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or priority.  Wherever this Agreement refers to
terms as defined in the UCC, if such term is defined in more than one Article of
the UCC, the definition in Article 9 of the UCC shall control.
 
“Yield Maintenance” means a yield maintenance prepayment premium equal to the
greater of:
 
(A)           in connection with a deemed or permitted partial prepayment, one
percent (1%) of the outstanding principal balance of the Note being prepaid, and
in connection with a deemed or permitted prepayment in full, one percent (1%) of
the outstanding principal balance of the Note as of the date prepayment or
deemed prepayment is tendered to Lender (prior to application of the principal
being prepaid); and
 
(B)           an amount determined by:
 
 
11

--------------------------------------------------------------------------------

 
(i)           Calculating the sum of the present values of all unpaid principal
and interest payments required under the Loan Documents from and including the
date of prepayment through and including the Scheduled Maturity Date, including
the present value of the outstanding principal balance of the Note as of such
Scheduled Maturity Date (prior to the application of the principal being
prepaid), utilizing a discount rate equal to the Converted Treasury Yield,
divided by the frequency of the interest payments made during a calendar year;
and
 
(ii)           Subtracting from such sum the outstanding principal balance
(prior to application of the principal being prepaid) as of the date prepayment
will be made; and
 
(iii)           Multiplying such remainder by the quotient of (A) the principal
being prepaid, divided by (B) the outstanding principal balance as of the date
of prepayment (prior to application of the principal being prepaid).
 
Section 1.2.                      General Construction.  Unless otherwise noted
or the context shall indicate otherwise:  (i) all “Article” and “Section”
references shall be to Articles or Sections of this Agreement, (ii) all uses of
the word “including” shall mean “including, without limitation”, (iii) the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, (iv) all references to “day” or “days” shall mean
calendar days, (v) all meanings attributed to defined terms herein shall be
equally applicable to both the singular and plural forms of the terms so
defined, and (vi) all references to a “Loan Document” shall mean such document
as it is constituted as of the Funding Date, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time. The
use of the phrases “upon the occurrence of an Event of Default,” “Event of
Default exists,” “Event of Default has occurred,” “Event of Default shall have
occurred and remain uncured” or similar phrases in this Agreement or the other
Loan Documents are intended to mean that an Event of Default will only cease to
exist following acceptance by Lender (acceptance or rejection to be in Lender’s
discretion unless acceptance of a cure and reinstatement is mandatory under
applicable state law) of a cure of such Event of Default (with any such
acceptance of a cure of an Event of Default to be evidenced by a written
reinstatement confirmation issued by Lender), and use of any of the foregoing
phrases does not mean that Borrower, Carveout Indemnitor or any other Person has
the right to any additional grace periods or cure rights following the
occurrence of an Event of Default or that Lender is obligated under any
circumstance to accept any cure offered by Borrower, Carveout Indemnitor or any
other Person following the occurrence of an Event of Default (unless acceptance
of a cure and reinstatement is mandatory under applicable state law).
 
 
Section 1.3.                      Lender's Discretion.  When used in this
Agreement and the other Loan Documents, unless otherwise specifically qualified
by a reasonableness standard, the phrase (a) “satisfactory to Lender” (or
comparable phrases) shall mean “in form and substance satisfactory to Lender in
all respects as determined by Lender in the exercise of its sole and absolute
discretion,” (b) “with Lender's consent” or “with Lender's approval” (or
comparable phrases) shall mean such consent or approval may be granted or
withheld in Lender’s sole and absolute discretion, and (c) “acceptable to
Lender,” “in Lender’s discretion” or “in Lender’s judgment” (or comparable
phrases) shall mean acceptable to Lender, at Lender's discretion and/or
determined by Lender, in each instance in Lender's sole and absolute judgment or
discretion.  Lender agrees that if Lender has expressly agreed not to
unreasonably withhold its consent or approval on a particular issue, then use of
the phrase “not to be unreasonably withheld” or comparable phrases in this
Agreement or the other Loan Documents shall mean “not to be unreasonably
withheld, conditioned or delayed”; provided, however, that if Lender shall fail
or refuse to give consent or approval, Borrower shall not be entitled to any
damages for any withholding or delay in issuance of such approval or consent and
Borrower’s sole remedy shall be to bring an action seeking injunction or
specific performance.
 
 
12

--------------------------------------------------------------------------------

 
Section 1.4.                      Borrower’s Knowledge.  For purposes of the
Loan Documents, the phrases “to Borrower’s knowledge,” “to Carveout Indemnitor’s
knowledge,” “to Grantor’s knowledge,” “to Assignor’s knowledge,” “to
Indemnitor’s knowledge” or comparable phrases (including “to the best of” a
Person’s knowledge) shall mean with respect to Borrower and Carveout Indemnitor,
the current knowledge of Paul Cooper, who is an Authorized Representative of one
or more Borrower Parties and is charged with responsibilities relating to the
acquisition, ownership, management and operation of the Property, in a manner
consistent with Borrower’s obligations and responsibilities under the NYC
Leases, but without any personal liability of any such individual to Lender.
 
ARTICLE 2.
 
LOAN TERMS
 
Section 2.1.                      The Loan.
 
(a)           The Loan evidenced by the Note shall be funded and repaid in
accordance with this Agreement, and any amount borrowed and repaid under this
Agreement may not be re-borrowed.  The proceeds of the Loan shall be used for
the purposes set forth on the Closing Statement attached hereto as Exhibit B.
 
(b)           The Loan shall be made upon Lender's receipt, review, approval
and/or confirmation of each of the following:
 
(i)           Each of the items specified in Section 5 of the Application and/or
on the preliminary closing agenda circulated by Lender’s legal counsel (as the
same may be amended from time to time prior to the Funding Date), each to be
delivered at Borrower’s cost and expense within the time periods specified in
Section 5 of the Application, and each in form and content satisfactory to
Lender in accordance with the standards set forth in the Application;
 
(ii)           The Closing Affidavit executed by an Authorized Representative of
Borrower and by Carveout Indemnitor, confirming that (a) since the date of the
Application (1) no material, adverse change has occurred in the financial
condition of Borrower and/or Carveout Indemnitor or in the Net Operating Income
of the Property; (2) no condemnation or adverse zoning or usage change
proceeding has been initiated or, to the knowledge of Borrower, has been
threatened against the Property; (3) the Property has not suffered any material
damage by fire or other casualty which has not been fully repaired, other than
the Tire Shop Building Fire; and (4) to the knowledge of Borrower and Carveout
Indemnitor, no law, regulation, ordinance, moratorium, injunctive proceeding,
restriction, litigation, action, citation or similar proceeding or matter has
been enacted, adopted, or threatened by any Governmental Authority, which could
reasonably be anticipated to have a material, adverse effect on Borrower,
Carveout Indemnitor and/or the Property; (b) to the knowledge of Borrower and
Carveout Indemnitor, no Event of Default exists as of the Funding Date; (c) no
Leases currently exist in connection with the Property other than the NYC Leases
and the MTA Subleases; (d) all fees and commissions payable to real estate
brokers, mortgage brokers, or any other brokers or agents in connection with the
Loan have been paid; and (e) the other representations and warranties contained
in this Loan Agreement and in all other Loan Documents are materially true,
accurate and complete as of the Funding Date;
 
 
13

--------------------------------------------------------------------------------

 
(iii)           The Closing Statement, showing total costs relating to closing
of the Loan and all uses of the proceeds of the Loan;
 
(iv)           Payment of Lender's costs and expenses in documenting and closing
the Loan, including fees and expenses of Lender's inspecting engineers,
appraiser, consultants, and outside legal counsel;
 
(v)           Stub period interest for the period from the Funding Date to and
including the last day of the calendar month in which the Funding Date occurs;
 
(vi)           Such other reasonable documents, items or information as Lender
or its counsel may require; and
 
(vii)           Evidence of compliance with the other terms and conditions
specified in this Agreement or any other Loan Document.
 
Section 2.2.                      Interest Rate; Late Charge.
 
(a)           The outstanding principal balance of the Loan shall bear interest
at the rate of five and five one-hundredths percent (5.05%) per annum.
 
(b)           Interest shall be computed for the calendar month immediately
preceding the applicable Payment Date or the Maturity Date on the basis of a
fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is thirty (30) (except for any partial month, in which case
the numerator shall be the actual number of days which have then elapsed during
the period in question).  Each determination by Lender of the amount of interest
due and payable on each Payment Date shall be conclusive and binding for all
purposes, absent manifest error.
 
(c)           If Lender does not receive any installment of Debt Service or
Impounds (if any Impounds are required) by 2:00 p.m. (Hartford, Connecticut
time) on the fifth (5th) calendar day of the month in which such installment is
due (excluding the full amount of the Obligations due on the Maturity Date, for
which no late charge or grace period shall apply), Borrower shall pay to Lender,
within the Demand Period, a one-time late charge on such overdue amount (for the
additional expense, time and effort in collecting and handling such overdue
payment, as liquidated damages and not as a penalty) equal to the lesser of
(i) the maximum amount permitted by applicable law, and (ii) five percent (5%)
of such delinquent amount.  Any such late charge shall be in addition to, and
not in lieu of, interest at the Default Rate and any other rights, powers and
remedies available to Lender and shall be in addition to any reasonable
attorneys' fees and expenses incurred by Lender in connection with such overdue
payment.
 
 
14

--------------------------------------------------------------------------------

 
(d)           During the existence of any Event of Default, the Loan shall
automatically bear interest at the Default Rate.
 
Section 2.3.                      Terms of Payment; Maturity Date.
 
(a)           The Loan shall be payable as follows:
 
(i)           On the Funding Date, Borrower shall pay to Lender the amount of
interest that will accrue on the Loan from the Funding Date to and including the
last day of the calendar month in which the Funding Date occurs; and
 
(ii)           Commencing on the first Payment Date and continuing to and
including the Payment Date immediately preceding the Maturity Date, Borrower
shall pay to Lender level monthly payments of interest only in the amount of One
Hundred Ninety-One Thousand Four Hundred Seventy-Nine and 17/100 Dollars
($191,479.17) each, representing interest, calculated in arrears, for the
calendar month immediately preceding each such Payment Date in accordance with
Section 2.2(b)
 
(iii)           From and after the payment of any Partial Release Prepayment or
any other permitted prepayment, the amount of the monthly payments of interest
shall be recalculated by Lender in accordance with Section 2.2 and shall be
based on the then-outstanding principal balance of the Loan as of such
prepayment date.
 
(b)           On the Maturity Date, Borrower shall pay to Lender all principal
outstanding under the Note or otherwise in respect of the Loan, accrued and
unpaid interest, and all other Obligations due under the Loan Documents.
 
(c)           Except during the existence of any Event of Default, all payments
received by Lender under the Loan Documents shall be applied: first, to any fees
and expenses due to Lender under the Loan Documents, including any Applicable
Prepayment Fee; second, to any Default Rate interest and/or late charges; third,
to Impounds (if any are required pursuant to the terms of the Loan Documents);
fourth to accrued and unpaid interest under the Note; fifth, to the principal
sum of the Note, and sixth, to any other amounts due under the Loan
Documents.  During the existence of an Event of Default, payments received by
Lender may be applied to the Obligations in the order or amounts determined by
Lender in its discretion.
 
(d)           Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m. (Hartford, Connecticut time) on the date when due and shall be
made in lawful money of the United States of America by wire transfer in federal
or other immediately available funds to its account at such bank(s) as Lender
may from time to time designate.  Any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.  All payments made by Borrower hereunder, or by
Borrower under the other Loan Documents, shall be made irrespective of, and
without any deduction for, any defenses, set-offs or counterclaims.  Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the payment may be made on the next succeeding Business Day.
 
 
15

--------------------------------------------------------------------------------

 
Section 2.4.                      Prepayment.
 
(a)           Except as expressly hereinafter set forth in this Section 2.4 or
as otherwise provided in Sections 3.2(i), 3.3, 8.3, 9.4 or 11.3, no full or
partial prepayments of the principal balance of the Note shall be allowed.
 
(b)           At any time following the last day of the Lockout Period, upon
issuance of a Prepayment Notice, Borrower shall have the right to prepay the
outstanding principal balance of the Note in full (but not in part, except as
expressly permitted in Sections 3.2(i), 3.3, 8.3, 9.4 or 11.3) on any Business
Day by paying the sum of (i) the entire remaining outstanding principal balance
of the Note, plus (ii) all unpaid interest accrued on the prepayment amount,
plus (iii) all other Obligations, plus (iv) a prepayment fee equal to the
Applicable Prepayment Fee.
 
(c)           Each Prepayment Notice shall specify the intended date of
prepayment, which date shall be a Business Day.  After delivery of a Prepayment
Notice, the amounts payable under Section 2.4(b) shall be due and payable in
full on the date specified in such Prepayment Notice unless Borrower delivers a
written revocation notice to Lender at least three (3) Business Days prior to
the scheduled prepayment date, and failure to pay the same in full on such date
without proper revocation shall, at Lender's option, constitute an Event of
Default, without notice or opportunity to cure.  If the amounts necessary to
prepay the Loan in accordance with the terms and provisions hereof are received
by Lender after 2:00 p.m. (Hartford, Connecticut time), such prepayment shall be
deemed to have been made on the next occurring Business Day and Lender shall be
entitled to (i) recalculate the Applicable Prepayment Fee associated with such
prepayment, and (ii) receive interest on the outstanding principal balance to be
prepaid, calculated at the Contract Rate or the Default Rate, as applicable, up
to (but excluding) the effective date of such prepayment.
 
(d)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, at any time between April 1, 2017 and the
Scheduled Maturity Date, upon issuance of a Prepayment Notice, Borrower shall
have the right to prepay the outstanding principal balance of the Loan in full
(but not in part, except as expressly permitted in Sections 3.2(i), 3.3, 8.3,
9.4 or 11.3), without premium or additional fees or expenses (including any
Applicable Prepayment Fee), by paying the entire remaining outstanding principal
balance of the Loan, all accrued and unpaid interest hereunder, and all other
Obligations (provided that Borrower shall not be entitled to the benefit of the
above-described open prepayment period when calculating the Applicable
Prepayment Fee for any prepayment that is tendered at any time prior to said
open prepayment period).
 
 
16

--------------------------------------------------------------------------------

 
(e)           Borrower acknowledges that it possesses no right to prepay the
Loan, except as expressly provided in this Section 2.4 or as otherwise provided
in Sections 3.2(i), 3.3, 8.3, 9.4 or 11.3.  Borrower further acknowledges and
agrees that, except as so expressly provided, if the Loan is prepaid prior to
April 1, 2017, for any reason (including acceleration of the Scheduled Maturity
Date by reason of an Event of Default), any subsequent tender of payment of the
Loan made by Borrower or by any Person on behalf of Borrower or otherwise,
including any tender of payment at any time prior to or at foreclosure sale or
proceedings or during any redemption period following foreclosure, or during any
federal or state bankruptcy or insolvency proceedings, shall constitute an
evasion of the restrictions on prepayment set forth herein, and shall be deemed
a voluntary prepayment prior to the Scheduled Maturity Date requiring payment of
the Applicable Prepayment Fee, and Lender shall not be required to accept such
prepayment if it does not include payment of the Applicable Prepayment Fee.
 
(f)           If any actual or deemed prepayment is tendered or deemed tendered
during the Lockout Period (other than a prepayment tendered or deemed tendered
pursuant to Sections 3.2(i), 3.3, 9.4 or 11.3), Borrower shall be obligated to
pay Lender, and the Obligations shall include, a prepayment fee (the “Lockout
Prepayment Fee”) calculated by Lender in its discretion (which may or may not
equal the Yield Maintenance otherwise due in connection with any such prepayment
but for the operation of the Lockout Period), and Lender shall not be required
to accept such payment or credit any deemed payment if it does not include
payment of the Lockout Prepayment Fee as calculated by Lender.
 
(g)           Lender's acceptance of a prepayment without the Applicable
Prepayment Fee shall not constitute or be deemed to constitute a waiver by
Lender of its right to require payment of the Applicable Prepayment Fee in
accordance with the terms hereof or a waiver of any rights and remedies Lender
may have under the Loan Documents, at law or in equity on account of Borrower's
failure to timely pay the Applicable Prepayment Fee as and when required
hereunder.
 
(h)           To the extent permitted by law, Lender may bid at any foreclosure
sale, as part of the Obligations, the amount of the Applicable Prepayment Fee
calculated as if prepayment of the Loan occurs on the date of such foreclosure
sale.  To the extent the amount of the Obligations must be determined as of a
date certain pursuant to any insolvency proceeding or judicial foreclosure, the
Loan will be deemed prepaid as of either the bar date or the date judgment
enters (as the case may be) and the Applicable Prepayment Fee due and payable
hereunder (if any) will be calculated as if prepayment of the Loan occurred on
such bar date or date of said judgment.
 
(i)           Borrower and Lender have negotiated the Loan upon the
understanding that if the Loan is paid or prepaid prior to April 1, 2007 for any
reason, except as expressly provided in this Section 2.4 or as otherwise
provided in Sections 3.2(i), 3.3, 8.3, 9.4 or 11.3, Lender shall receive the
Applicable Prepayment Fee as compensation for: (i) the cost of reinvesting the
prepayment proceeds and the loss of the contracted rate of return on the Loan;
and (ii) the privilege of early payment of the Loan, which Borrower has
expressly bargained for and which privilege Lender would not have granted to
Borrower without Borrower’s obligation to pay the Applicable Prepayment
Fee.  Borrower agrees that the Applicable Prepayment Fee provided for herein is
reasonable and that Lender shall not be obligated, as a condition subsequent to
its receipt of the Applicable Prepayment Fee, to actually reinvest all or any
part of the amount prepaid in any United States Treasury instruments or
obligations or otherwise.
 
 
17

--------------------------------------------------------------------------------

 
ARTICLE 3.
 
INSURANCE; CONDEMNATION AND RESTORATION
 
Section 3.1.                      Insurance.
 
(a)           Insurance Coverage.  Subject to Subsection 3.1(j), Borrower shall
obtain and maintain, or cause to be maintained, insurance for Borrower, Lender,
the Property and the other Collateral (collectively, the “Insurance”) providing
at a minimum the following:
 
(i)           Insurance with respect to the Improvements and Personal Property
against any peril currently included within the classification “All Risk” or
“Special Perils,” in each case (1) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of land, excavations, foundations,
underground utilities and footings) with losses adjusted on a replacement cost
basis; (2) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions; (3)
providing for no deductible in excess of $25,000.00 and no self-retention
(unless disclosed to and approved by Lender in its discretion); (4) with an
“Ordinance or Law Coverage” or “Enforcement” endorsement (including contingent
operation of building laws, demolition costs and increased cost of
construction); and (5) with no exclusion for “wind” damage.  The Full
Replacement Cost shall be evaluated from time to time at the request of Lender
(but not more frequently than once in any twelve (12) calendar months, unless an
Event of Default exists, in which case the Full Replacement Cost may be
evaluated from time to time as Lender in its discretion may deem necessary) by
an appraiser or contractor designated and paid by Borrower and approved by
Lender, such approval not to be unreasonably withheld (unless an Event of
Default exists, in which case the appraiser or contractor shall be designated by
Lender and paid by Borrower).  No omission on the part of Lender to request any
such ascertainment of the Full Replacement Cost shall relieve Borrower of any of
its obligations under this Subsection 3.1(a)(i);
 
(ii)           Commercial general liability insurance against all claims for
bodily injury or property damage occurring upon, in or about the Property, such
insurance (1) to be on the so-called “occurrence” form with a general aggregate
limit of not less than $2,000,000.00 and a per occurrence limit of not less than
$1,000,000.00 (including medical expenses of at least $5,000 per person); (2)
providing for no deductible in excess of $25,000.00 and no self-retention
(unless disclosed to and approved by Lender in its discretion); (3) to be
continued at not less than the aforesaid limit until required to be increased by
Lender in writing by reason of changed economic conditions making such
protection inadequate (in the reasonable estimation of Lender); and (4) to cover
at least the following hazards:  (A) premises and operations (including Fire
Damage Legal Liability); (B) products and completed operations on an “if any”
basis; (C) independent contractors; (D) blanket contractual liability for
advertising and all written and oral contracts to the extent of tort liability;
and (E) contractual liability covering the indemnities contained in the Loan
Documents to the extent the same is available;
 
 
18

--------------------------------------------------------------------------------

 
(iii)           “Dram Shop” or other liquor liability coverage if alcoholic
beverages are sold from or may be consumed at the Property, such coverage to be
maintained by Borrower or the applicable Tenant, in reasonable and customary
amounts and with reasonable and customary deductibles;
 
(iv)           Business interruption/loss of rents insurance with respect to
such Individual Property (1) with loss payable to Lender; (2) covering “All
Risks” or “Special Perils” as required to be covered by the insurance provided
for in Subsection 3.1(a)(i) and (v); (3) in an amount equal to 100% of the
projected gross income from such Individual Property (on an actual loss
sustained basis) for a period of not less than twelve (12) months following the
date of loss (the amount of such coverage shall be determined prior to the
Funding Date and subsequently at least once each year thereafter based on the
greater of: (x) Borrower’s reasonable estimate of the gross income from such
Individual Property for the succeeding twelve (12) month period, and (y) the
highest gross income received during the term of the Note for any consecutive
twelve (12) month period prior to the date the amount of such insurance is being
determined); (4) with a deductible of not greater than an amount equal to 48
hours loss; and (5) containing an “Extended Period of Indemnity” endorsement
which provides that after the physical loss to the Improvements has been
repaired, the continued loss of income will be insured until the earlier of (y)
such income returning to the same level it was at prior to the loss or (z) the
expiration of one hundred eighty (180) days from the date that normal operations
are resumed at such Individual Property (notwithstanding that the policy may
expire prior to the end of such period).  All insurance proceeds payable to
Lender pursuant to this Subsection 3.1(a)(iv) shall be held by Lender and shall
be applied to the Obligations from time to time due and payable under the Note
and this Agreement; provided, however, that so long as no Event of Default
occurs, Lender shall disburse to the applicable Individual Borrower on a monthly
basis (consistent with the annual operating budget delivered to Lender pursuant
to Section 7.1(f)) funds representing business interruption proceeds (to the
extent actually received by Lender) for payment of Operating Expenses upon
receipt by Lender of a written request for disbursement, summarizing the
Operating Expenses to be paid with the subject disbursement; provided, further,
that nothing herein contained shall be deemed to relieve Borrower of its
obligation to pay the Obligations on the respective dates of payment provided
for in the Note and this Agreement except to the extent such amounts are
actually paid to and retained by Lender out of the proceeds of such business
interruption/loss of rents insurance;
 
(v)           At all times during which structural construction, repairs or
alterations are being made with respect to the Property:  (1) owner’s and
contractor’s protective liability insurance covering claims not covered by or
under the terms or provisions of the commercial general liability insurance
policy referenced in Subsection 3.1(a); and (2) the insurance provided for in
Subsections 3.1(a)(i) and (iv), written in a so-called “builder’s risk completed
value form” (A) on a non-reporting basis, (B) against “All Risks” or “Special
Perils” as required pursuant to Subsection 3.1(a)(i), (C) including permission
to occupy the Property, and (D) with an agreed amount endorsement waiving
co-insurance provisions;
 
 
19

--------------------------------------------------------------------------------

 
(vi)           To the extent required by applicable Legal Requirements,
“Workers’ Compensation”, subject to the statutory limits of the State, and
employer’s liability insurance with a limit of at least $1,000,000.00 per
accident and per disease per employee, and $1,000,000.00 for disease aggregate
in respect of any work or operations on or about the Property, or in connection
with the Property or its operation (if applicable);
 
(vii)           Comprehensive boiler and machinery insurance in customary and
reasonable amounts;
 
(viii)           If any portion of the Property is at any time located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor or comparable law (the “Flood Insurance Acts”), flood hazard
insurance in an amount equal to the lesser of (1) 100% of the “Full Replacement
Cost,” determined in accordance with the provisions of Subsection 3.1(a)(i), and
(2) the maximum limit of coverage available for the Property under the Flood
Insurance Acts;
 
(ix)           Umbrella liability insurance in an aggregate amount of not less
than $30,000,000.00 per occurrence, and with deductibles (including any self
insurance or retention) and on terms consistent with the commercial general
liability insurance policy required under Subsection 3.1(a)(ii), and for so long
as the NYC Leases are in effect, on terms consistent with umbrella liability
insurance policies generally maintained by landlords, in triple net leases of
property similar to the Property located in or around the region in which the
Property is located;
 
(x)           Insurance against loss or damage incurred as a result of an act of
terrorism or similar acts of sabotage if said coverage is excluded from the “All
Risk” or “Special Perils” coverage under Subsection 3.1(a)(i) and/or the
business interruption cover under Section 3.1(iv), in amounts no less than “Full
Replacement Cost” of the Improvements and Personal Property and with a
deductible of no more than $25,000.00 with respect to property damage, and
otherwise in form and substance acceptable to Lender in its reasonable
discretion; and
 
(xi)           Such other insurance and in such amounts as Lender from time to
time may reasonably require against such other insurable hazards which at the
time are commonly insured against for property similar to the Property located
in or around the region in which the Property is located.
 
 
20

--------------------------------------------------------------------------------

 
(b)           Policies.  All insurance provided for in Subsection 3.1(a) shall
be obtained under valid and enforceable policies (collectively, the “Policies”
and individually, a “Policy”), in such forms and, from time to time after the
Funding Date, in such amounts as may be satisfactory to Lender (in the exercise
of its reasonable judgment), issued by financially sound and responsible
insurance companies authorized and admitted to do business in the State, having
a general policy rating of “A” or better and a financial class of “X” or better,
each as determined by AM Best Company, Inc., and otherwise acceptable to Lender
in the exercise of its reasonable judgment (each such insurer satisfying the
foregoing is referred to below as a “Qualified Insurer”).  Not less than thirty
(30) days prior to the expiration dates of the Policies in force as of the
Funding Date, Borrower shall deliver to Lender certificates (in ACORD format 25
and ACORD format 28 (2003/10 form)) evidencing renewal Policies complying with
the requirements of this Section 3.1, such certificates to be in format
reasonably required by Lender and to be marked “premium paid” (or Borrower shall
provide other evidence satisfactory to Lender (in its reasonable judgment) of
the payment in full of all premiums due under such Policies (the “Insurance
Premiums”)).
 
(c)           Blanket Policies.  Borrower shall not obtain (i) any blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance by Lender (such approval not to be unreasonably withheld; provided that
Lender’s re-approval of Borrower’s blanket Policy following the Funding Date
will not be required so long as any replacement blanket Policy is substantially
similar to the blanket Policy approved by Lender on the Funding Date), Lender’s
interest is included therein as provided in this Agreement and such Policy is
issued by a Qualified Insurer, or (ii) without Lender’s prior written consent
(issued or withheld in Lender’s reasonable judgment), separate insurance
concurrent in form or contributing in the event of loss with that required in
Subsection 3.1(a).  If Borrower obtains separate insurance or a blanket Policy,
Borrower shall notify Lender of the same, shall cause certificates with respect
to each Policy to be delivered to Lender as required in Subsection 3.1(b) and
shall make available to Lender at Lender’s request copies of each Policy. Any
blanket property insurance Policy shall specifically allocate to the Property
the amount of coverage from time to time required hereunder and shall otherwise
provide the same coverage as would a separate Policy insuring only the Property
in compliance with the provisions of Subsection 3.1(a).  Aggregate limits under
any blanket Policy for catastrophic losses caused by events such as earthquake,
floor or windstorm are subject to Lender’s approval (not to be unreasonably
withheld), and at Lender’s request Borrower must provide information relating to
other locations covered under any such blanket Policy that may reasonably be
considered loss contributors under any such aggregate limits.
 
(d)           Named Parties.  All general liability Policies shall name Borrower
as the named insured  or additional insured (including in the case of coverage
provided under insurance maintained by a Tenant) and Lender as an additional
insured, as their respective interests may appear, and in the case of Policies
relating to property damage, boiler and machinery, builder's risk, business
interruption, and flood insurance, shall contain a so-called “New York standard
non-contributing mortgagee” clause (or equivalent) in favor of Lender providing
that any loss thereunder covered by such Policy shall be payable to Lender.
 
 
21

--------------------------------------------------------------------------------

 
(e)           Policy Endorsements.  All Policies shall contain clauses or
endorsements to the effect that:
 
(i)           No act or negligence of Borrower, of anyone acting for Borrower,
or of any Tenant, or failure to comply with the provisions of any Policy that
might otherwise result in a forfeiture of the insurance or any part thereof,
shall in any way affect the validity or enforceability of the insurance insofar
as Lender is concerned;
 
(ii)           No Policy may be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least thirty (30) days prior
written notice to Lender and any other party named therein as an insured or
additional insured;
 
(iii)           The issuers thereof shall give written notice to Lender if the
Policy has been non-renewed by the issuer at least thirty (30) days prior to its
expiration and at least ten (10) days prior notice if cancellation is caused by
non-payment of premium; and
 
(iv)           Lender shall not be liable for any Insurance Premiums or
assessments thereon, except that Lender may, but shall have no obligation to,
pay any Insurance Premiums to continue any Policy in full force and effect in
the event Borrower fails to do so (any such amounts so paid by Lender shall be
paid by Borrower to Lender within the Demand Period, and until paid shall
constitute part of the Obligations, shall be secured by the Loan Documents and
shall bear interest at the Default Rate accruing from the expiration of the
Demand Period until Lender receives payment in full of such amount).
 
(f)           Insurance Compliance Certificate.  Borrower shall furnish to
Lender, as specified in Section 7.1, a statement certified by an Authorized
Representative of Borrower summarizing (i) the amounts of Insurance maintained
in connection with the Property, (ii) the risks covered by such Insurance, and
(iii) the insurance company or companies which issued such Insurance.
 
(g)           Lender Self-Help.  If at any time Lender is not in receipt of
written evidence that all Insurance required hereunder is in full force and
effect, Lender shall have the right, upon two (2) Business Days prior written
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including obtaining such Insurance as Lender, in its
discretion, deems appropriate, and all reasonable expenses incurred by Lender in
connection with such action or in obtaining and maintaining such Insurance shall
be paid by Borrower to Lender before the expiration of the Demand Period, and
until paid shall constitute part of the Obligations, shall be secured by the
Loan Documents and shall bear interest at the Default Rate from the expiration
of the Demand Period until Lender receives payment in full of such
amount.  Lender procuring coverage pursuant to this Section 3.1(g) shall not be
deemed to cure or remedy Borrower’s failure to maintain insurance in accordance
with this Section 3.1.
 
 
22

--------------------------------------------------------------------------------

 
(h)           Vesting in Lender.  In the event of a foreclosure or other
transfer of title to the Property to Lender or a third party purchaser at
foreclosure in extinguishment in whole or in part of the Obligations, and to the
extent permitted under the Policies, all right, title and interest of Borrower
in and to any non-blanket Policies then in force concerning the Property and all
proceeds payable pursuant to the Policies (whether or not they constitute
blanket Policies) shall thereupon vest exclusively in Lender or the purchaser at
such foreclosure.
 
(i)           Subrogation.  All Insurance (as applicable) and all renewals
thereof shall contain, in form and substance reasonably acceptable to Lender, a
standard “Waiver of Subrogation” endorsement.
 
(j)           Effect of NYC Leases on Insurance Provisions.
 
(i)           So long as (A) the Tenant under the NYC Leases maintains, at all
times during the term of the Loan the insurance required under the NYC Leases
(which may include self-insurance to the extent permitted under the NYC Leases)
and, except in the case of any self-insurance, maintains such insurance for the
benefit of Borrower and Lender as additional insureds as their respective
interests may appear, (B) Borrower provides to Lender all certificates of
insurance otherwise required from Borrower hereunder and certificates of
compliance at the times required by Subsections 3.1(b) and (f), and (C) Borrower
causes the Tenant under the NYC Leases to provide to Lender all certificates of
insurance and any other related items at the times required by the NYC Leases,
then the requirements set forth in Section 3.1(a) (other than Subsection
3.1(a)(ix)) shall be deemed to be satisfied.  To the extent that any of the
conditions set forth in clauses (A), (B) or (C) above are not satisfied at any
time, Borrower shall be required to comply with the requirements set forth in
Section 3.1(a).  Nothing contained herein shall relieve Borrower of its
obligation to comply with the requirements set forth in Section 3.1 or Section
3.2 with respect to any insurance or endorsements or coverages required to be
maintained under Subsection 3.1(a)(ix).  Lender shall be entitled to exercise
any and all rights of “Mortgagee” afforded to Lender under Article 11 of the NYC
Leases and, during the existence of an Event of Default, may (but shall not be
obligated to) exercise any and all rights of “landlord” afforded to Borrower
under Article 11 of the NYC Leases.
 
(ii)           Borrower shall, within five (5) Business Days after gaining
knowledge, notify Lender of any decision or election made by the Tenant under
the NYC Leases to discontinue the maintenance of self-insurance to satisfy any
of its insurance obligations under Article 11 of the NYC Leases.
 
(iii)           Lender acknowledges and agrees that unless an Event of Default
exists, Lender will have no rights or claim to any proceeds payable to Borrower
under the NYC Leases in connection with the Tire Shop Building Fire.
 
 
23

--------------------------------------------------------------------------------

 
Section 3.2.                      Use and Application of Insurance
Proceeds.  Notwithstanding anything to the contrary contained in this Section
3.2, the disbursement of any proceeds of Insurance maintained by the Tenant
under the NYC Leases shall be controlled by the provisions set forth in the
Article 12 of each of the NYC Leases so long as Lender (in lieu of Borrower) is
entitled and permitted to exercise, in the exercise of its reasonable
discretion, any and all rights of “landlord” under the NYC Leases with respect
to such proceeds, the policies of insurance or self-insurance giving rise to
such proceeds, and the restoration or repair of the Property, including any and
all rights to adjust, collect, hold, approve the use of, and disburse such
proceeds in accordance with the provisions of the NYC Leases.
 
(a)           Restoration.  If any portion of the Property (or any material
portion of the other Collateral) shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender.  Subject to Subsection 3.1(j)(ii), if
Net Proceeds are made available to Borrower for Restoration as provided in
Subsections 3.2(c) and 3.2(d), Borrower shall, in accordance with the terms of
this Section 3.2, promptly commence and diligently prosecute to completion the
repair and restoration of the Collateral as nearly as possible to the condition
the Collateral was in immediately prior to such Casualty (such repair and
restoration, collectively, a “Restoration”) and shall pay all costs of such
Restoration (even if Net Proceeds are not sufficient to pay in the full the cost
of Restoration).  Regardless of whether Net Proceeds are made available to
Borrower, Borrower shall, promptly following the occurrence of a Casualty and
diligently thereafter, undertake all actions necessary to keep the Property
safe, secure and free from reasonably foreseeable hazards and otherwise in
material compliance with applicable Legal Requirements.  Notwithstanding any
Casualty, Borrower shall continue to pay the Obligations at the time and in the
manner provided for its payment in this Agreement.
 
(b)           Adjustments by Lender.  Except as to the Tire Shop Building Fire,
upon any Casualty covered by any Insurance, then (i) if an Event of Default
exists, Lender is hereby authorized, at its option (exercisable in its
discretion), to settle and adjust any claim without the consent of Borrower; or
(ii) if no Event of Default exists, Lender shall allow Borrower up to one
hundred eighty (180) days following the occurrence of the Casualty to settle and
adjust such claim with the prior written consent of Lender (such consent not to
be unreasonably withheld); provided, however, that if Borrower has failed to
settle and adjust any claim within one hundred eighty (180) days after the
occurrence of the Casualty, Lender is hereby authorized, at its option
(exercisable in its discretion), to settle and adjust any claim without the
consent of Borrower; provided, further, that in any case Lender shall, and is
hereby authorized to, collect and hold (without interest) any and all such
insurance proceeds subject to the terms of this Section 3.2.  The reasonable
third party expenses incurred by Lender in the adjustment and collection of
insurance proceeds shall be reimbursed by Borrower to Lender within the Demand
Period and until paid shall constitute part of the Obligations, shall be secured
by the Loan Documents and shall bear interest at the Default Rate from
expiration of the Demand Period until payment in full is received by Lender, or,
to the extent sufficient insurance proceeds are available, said expenses shall
be deducted from said proceeds by Lender prior to any other application
thereof.  In such event, each Qualified Insurer is hereby authorized and
directed by Borrower to make payment for all losses covered by any Insurance to
Lender alone, and not to Lender and Borrower or any other Person
jointly.  Borrower agrees to promptly execute and deliver to Lender all
documents and promptly make all deliveries reasonably requested by Lender in
order to permit Lender to adjust any such claim and to authorize and direct any
insurer to pay insurance proceeds to Lender alone and not jointly to Lender and
Borrower or any other Person.  “Net Proceeds” means the net amount of all
insurance proceeds received by Lender under the Policies described in
Subsections 3.1(a) as a result of a Casualty, after deduction of Lender’s
reasonable third party costs and expenses (including reasonable attorneys’
fees), if any, in collecting same.
 
 
24

--------------------------------------------------------------------------------

 
(c)           Conditions to Disbursements for Restoration.  Subject to the
introductory sentence of this Section 3.2, the following provisions shall apply
in connection with any Restoration:
 
(i)           Provided (A) the Net Proceeds are less than $500,000.00, (B) the
costs of completing the Restoration are equal to or less than $500,000.00, as
determined by Lender (in the exercise of its reasonable judgment), (C) no
Potential Monetary Default then exists and no Event of Default has occurred and
is continuing, and (D) Borrower delivers to Lender a written undertaking
confirming its obligation to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement, the Net Proceeds will be disbursed by Lender to Borrower upon receipt
(or Lender shall instruct the applicable Qualified Insurer to make disbursement
directly to Borrower) and shall be used by Borrower for the sole purpose of
completion of the Restoration.
 
(ii)           If the Net Proceeds are equal to or greater than $500,000.00 or
the costs of completing the Restoration are greater than $500,000.00, then
Lender shall make the Net Proceeds available for Restoration, provided that each
of the following conditions are satisfied (satisfaction to be determined by
Lender in the exercise of its reasonable judgment):
 
(A)           As of the date of each distribution of Net Proceeds, no Potential
Monetary Default then exists and no Event of Default shall have occurred and be
continuing;
 
(B)           Within one hundred twenty (120) days following the occurrence of
the Casualty, Borrower shall prepare, or shall cause to be prepared, all
required Restoration Documents and applications for the issuance of all permits
required for the Restoration, with copies thereof delivered to Lender;
 
(C)           Lender and the Casualty Consultant shall have approved the
Restoration Documents in accordance with Subsection 3.2(e);
 
(D)           As of the date of each distribution of Net Proceeds, Lender shall
be satisfied, in the exercise of its reasonable judgment, that based upon a
report issued by the Casualty Consultant and such other factors as Lender
reasonably deems relevant, the costs of Restoration and ongoing Operating
Expenses (including Debt Service) will be covered out of (1) undisbursed Net
Proceeds (including the proceeds of the coverage referred to in Subsection
3.1(a)(iv)), (2) Rents that are and shall continue to be generated by the
Property despite the Casualty, and/or (3) other funds of Borrower deposited with
Lender pursuant to Subsection 3.2(g);
 
 
25

--------------------------------------------------------------------------------

 
(E)           Prior to the initial disbursement of Net Proceeds, Lender shall be
satisfied that, within six (6) months following completion of the Restoration,
the Net Operating Income will be restored to a level sufficient to generate a
Debt Service Coverage Ratio of at least 125%;
 
(F)           Prior to the initial disbursement of Net Proceeds, Lender shall be
satisfied that the Restoration will be completed on or before the earliest to
occur of (1) twelve (12) months prior to the Maturity Date, (2) twelve (12)
months after the occurrence of the Casualty, or (3) such time as may be required
under all Legal Requirements in order to repair and restore the Collateral to
the condition it was in immediately prior to such Casualty;
 
(G)           Prior to the initial disbursement of Net Proceeds, Borrower shall
execute and deliver to Lender a completion guaranty in form and substance
reasonably satisfactory to Lender and its counsel, pursuant to which Borrower
shall guaranty to Lender the lien-free completion of the Restoration by Borrower
in accordance with the provisions of this Section 3.2;
 
(H)           Prior to the initial disbursement of Net Proceeds, Lender shall be
satisfied that the Property and the use thereof after the Restoration will be in
compliance (in all material respects) with and permitted under all Legal
Requirements;
 
(I)           Prior to the initial disbursement of Net Proceeds, Lender shall be
satisfied that the Restoration shall be undertaken and completed such that no
Lease (or combination of Leases), which are in place as of the date of the
Casualty and which cover (singularly or in the aggregate) 15% or more of the
gross rentable area of the Property, can be terminated as a result of the
Casualty;
 
(J)           Promptly following the issuance of all required permits and the
decision of Lender to make Net Proceeds available for Restoration in accordance
with this Subsection 3.2(c), Borrower shall commence the Restoration;
 
(K)           As of the date of each distribution of Net Proceeds, Lender shall
be satisfied that Borrower is diligently pursuing the Restoration to
satisfactory completion; and
 
(L)           As of the date of each distribution of Net Proceeds, Borrower must
be in compliance with the conditions specified in Subsections 3.2(d), (e) and
(g) below.
 
 
26

--------------------------------------------------------------------------------

 
(d)           Disbursement Procedures.  The Net Proceeds shall be held by Lender
(in a non-interest bearing account) and, unless disbursed to Borrower in
accordance with the provisions of this Section 3.2, shall constitute additional
security for the Obligations.  Subject to satisfaction of the conditions of this
Section 3.2, the Net Proceeds designated for Restoration costs shall be
disbursed by Lender to, or as directed by, Borrower from time to time during the
course of the Restoration, but not more than once per 30-day period, upon
receipt of (i) a disbursement request from Borrower in form and content
reasonably required by Lender, (ii) an inspection report from the Casualty
Consultant acceptable to Lender (in the exercise of its reasonable judgment),
(iii) evidence reasonably satisfactory to Lender that all materials installed
and work and labor performed in connection with the related Restoration item
have been or are being paid for in full (except to the extent that they are to
be paid for out of the requested disbursement), including a certification from
Borrower that, to Borrower’s knowledge, there exist no notices of pendency, stop
orders, mechanic's or material supplier’s liens or notices of intention to file
same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the reasonable satisfaction
of Lender and discharged of record or, in the alternative, fully insured to the
reasonable satisfaction of Lender by the Title Company, and (iv) title insurance
“date downs” and endorsements to the Title Policy without exception as to
mechanics' or material supplier's liens, intervening choate or inchoate liens,
judgments, survey matters, or other material matters of record.  Net Proceeds
received by Lender and held for application to Operating Expenses shall be
disbursed to Borrower in accordance with Subsection 3.1(a)(iii).  All Net
Proceeds disbursed to Borrower for Restoration shall be held in trust by
Borrower and used for the sole purpose of completion of the Restoration in
accordance with the provisions of this Section 3.2, and all Net Proceeds
disbursed to Borrower for the payment of Operating Expenses shall be held in
trust by Borrower and used solely for the payment of the applicable Operating
Expense; provided, however, that any excess Net Proceeds or excess Net Proceeds
Deficiency released to Borrower pursuant to Section 3.1(h) shall not be subject
to the foregoing trust and use requirements and may be used by Borrower in such
manner as Borrower shall determine in its sole discretion.
 
(e)           Restoration Documents.  Subject to the introductory sentence of
this Section 3.2, all plans and specifications and construction agreements
(collectively, “Restoration Documents”) necessary for the Restoration shall be
subject to prior review and approval by Lender (such approval not to be
unreasonably withheld) and by a qualified independent consulting engineer
selected by Lender (the “Casualty Consultant”).  In the event Lender does not
notify Borrower of the approval or disapproval by Lender and the Casualty
Consultant of the Restoration Documents within ten (10) Business Days after
receipt of a complete set thereof by Lender and the Casualty Consultant, then
Lender and the Casualty Consultant shall be deemed to have approved the
Restoration Documents.  Subject to all necessary approvals and consents (the
consent of Borrower being deemed issued), Lender shall have the use of the
Restoration Documents and all permits, licenses and approvals required or
obtained in connection with the Restoration.  The identity of the general
contractor and other significant contractors engaged in the Restoration shall be
subject to prior review and approval by Lender and the Casualty Consultant (each
such approval not to be unreasonably withheld).  All reasonable third party
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for the Restoration or for the payment of Operating Expenses,
including reasonable third party attorneys’ fees and disbursements and the
Casualty Consultant’s reasonable fees (which in no event shall exceed then
prevailing market rates), shall be deducted from the Net Proceeds or if the Net
Proceeds are not sufficient, paid by Borrower to Lender within the Demand Period
and until paid shall constitute part of the Obligations, shall be secured by the
Loan Documents and shall bear interest at the Default Rate from the expiration
of the Demand Period until payment in full is received by Lender.
 
 
27

--------------------------------------------------------------------------------

 
(f)           Amount of Disbursements.  In no event shall Lender be obligated to
make disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the Restoration
(including Lender’s reasonable third party costs and expenses), as certified by
the Casualty Consultant, minus the Restoration Retainage.  “Restoration
Retainage” means an amount equal to the greater of (i) ten percent (10%) of the
costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, and (ii) the amount actually held back by
Borrower from contractors, subcontractors and material suppliers engaged in the
Restoration.  The Restoration Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been substantially
completed in accordance with the provisions of this Section 3.2 and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Restoration Retainage,
provided, however, that Lender will release the portion of the Restoration
Retainage being held with respect to any contractor, subcontractor or material
supplier engaged in the Restoration as of the date upon which either (i) the
Casualty Consultant certifies to Lender that the contractor, subcontractor or
material supplier has satisfactorily completed all work and has supplied all
materials in accordance with the provisions of that contractor's,
subcontractor's or material supplier’s contract, or (ii) the applicable
contractor, subcontractor or material supplier delivers to Lender lien waivers
and evidence of payment in full of all sums due to the contractor, subcontractor
or material supplier as may be reasonably requested by Lender or by the Title
Company.  If required by Lender, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or material supplier.
 
(g)           Restoration Deficiency.  If at any time the Net Proceeds or the
undisbursed balance thereof, together with Rents that will continue to be
generated by the Property despite the Casualty, shall not, in the reasonable
opinion of Lender in consultation with the Casualty Consultant, be sufficient to
pay in full the balance of the costs estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration and ongoing
Operating Expenses (including Debt Service), Borrower shall deposit the
deficiency (the “Net Proceeds Deficiency”) with Lender before any further
disbursement of the Net Proceeds shall be made (but in all events Borrower shall
make such deposit within sixty (60) days following written demand).  The Net
Proceeds Deficiency deposited with Lender shall be held by Lender and shall be
disbursed for costs actually incurred in connection with the Restoration and/or
for ongoing Operating Expenses (including Debt Service) on the same conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed shall
constitute additional security for the Obligations.
 
 
28

--------------------------------------------------------------------------------

 
(h)           Release of Remaining Proceeds.  Provided (i) no Potential Default
then exists and no Event of Default shall have occurred and is continuing, (ii)
Lender shall re-confirm that within six (6) months following completion of the
Restoration the Net Operating Income will be restored to a level sufficient to
generate a Debt Service Coverage Ratio of at least 125% (as determined by Lender
in the exercise of its reasonable judgment), (iii) the Casualty Consultant
certifies to Lender that the Restoration has been substantially completed in
accordance with the provisions of Section 3.2, and (iv) Lender receives evidence
reasonably satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full (except to the extent said costs shall be
paid out of the final disbursement), Lender shall promptly remit to Borrower the
excess, if any, of the Net Proceeds and the remaining balance, if any, of the
Net Proceeds Deficiency deposited with Lender.
 
(i)           Application of Remaining Proceeds.  If Lender makes a
determination (in the exercise of its reasonable judgment) pursuant to this
Section 3.2 that one or more of the conditions to disbursement of Net Proceeds
set forth in Subsection 3.2(c)(ii) has not or will not be satisfied within
thirty (30) days of Borrower’s request for disbursement (or such longer period
as may be reasonably necessary for Borrower to satisfy any such condition) then
all Net Proceeds then held by Lender shall be retained and applied by Lender
toward the payment of the Obligations, whether or not then due and payable in
such order, priority and proportions as Lender in its reasonable discretion
shall deem proper.  Provided no Event of Default has occurred and is continuing
as of the date Lender applies the Net Proceeds to the Obligations, no Applicable
Prepayment Fee shall be payable in connection with any such prepayment.  If an
Event of Default exists while Lender is holding Net Proceeds, Lender may at its
option apply the Net Proceeds toward the payment of the Obligations, whether or
not then due and payable in such order, priority and proportions as Lender in
its discretion shall deem proper (including toward payment of any Applicable
Prepayment Fee applicable to such prepayment).  If Lender applies Net Proceeds
to the Obligations, the lien of the Loan Documents shall be reduced only by the
amount of Net Proceeds actually applied by Lender in reduction of the
Obligations, but if the Net Proceeds do not discharge the Obligations in full,
then Lender may elect to accelerate repayment of, or Borrower may elect to
prepay, the remaining outstanding balance of the Obligations, such prepayment to
be made in either case within one hundred twenty (120) days following notice
from the electing party to the other party (or such longer period as may be
reasonably necessary for Borrower to secure replacement financing as long as
Borrower is diligently pursuing said refinancing in good faith), without any
Applicable Prepayment Fee due thereon so long as no Event of Default exists as
of both the date Lender so accelerates or Borrower elects prepayment of the
Obligations and the date the Obligations are fully and finally repaid.
 
 
29

--------------------------------------------------------------------------------

 
Section 3.3.                      Condemnation Awards.  Borrower shall promptly
notify Lender of the receipt by Borrower of notice of the institution of any
proceeding for the condemnation or other taking of the Property or any portion
thereof.  Subject to the Leases, if the condemnation award is reasonably
expected to exceed $100,000 or if an Event of Default exists, Lender may
participate in any such proceeding and Borrower shall deliver to Lender all
instruments necessary or reasonably required by Lender to permit such
participation.  If the condemnation award is reasonably expected to exceed
$100,000, without Lender's prior written consent (which consent shall not be
unreasonably withheld), Borrower (i) shall not agree to any compensation or
award, and (ii) shall not take any action or fail to take any action which would
cause the compensation to be determined.  All awards and compensation for the
taking or purchase in lieu of condemnation of the Property or any part thereof
are hereby assigned to and shall be paid to Lender for application to the
Obligations (except as expressly provided below), provided that Borrower shall
be permitted to retain the entire award for any temporary taking (meaning a
taking which lasts not more than one (1) year, so long as the temporary taking
terminates prior to the Scheduled Maturity Date) so long as the NYC Leases
remain in full force and effect at all times and no Event of Default
exists.  Borrower authorizes Lender to collect and receive such awards and
compensation, to give proper receipts and acquittances therefor, and to apply
the same toward the payment of the Obligations in such order, priority and
proportions as Lender in its reasonable discretion shall deem proper (and
provided no Event of Default has occurred and is continuing as of the date
Lender applies such condemnation proceeds to the Obligations, no Applicable
Prepayment Fee shall be payable in connection with any such prepayment),
notwithstanding that the Obligations may not then be due and payable; provided,
however, that if the award is less than or equal to $100,000.00 and Borrower
requests that such proceeds be used for non-structural site improvements (such
as landscape, driveway, walkway and parking area repairs) required to be made as
a result of such condemnation, Lender will apply the award to such restoration
in accordance with disbursement procedures applicable to Net
Proceeds.  Borrower, upon request by Lender, shall execute all instruments
reasonably requested by Lender to confirm the assignment of the awards and
compensation to Lender, free and clear of all Liens, charges (except as
expressly set forth above) or encumbrances.  If Lender applies condemnation
proceeds to the Obligations, the lien of the Loan Documents shall be reduced
only by the amount of such proceeds actually applied by Lender in reduction of
the Obligations, but if such proceeds do not discharge the Obligations in full,
then Lender may elect to accelerate repayment of, or Borrower may elect to
repay, the entire remaining outstanding balance of the Obligations, such
prepayment to be made in either case within one hundred twenty (120) days
following notice from the electing party to the other party (or such longer
period as may be reasonably necessary for Borrower to secure replacement
financing as long as Borrower is diligently pursuing said refinancing in good
faith), without any Applicable Prepayment Fee due thereon so long as no Event of
Default exists as of both the date Lender so accelerates or Borrower elects
repayment of the Obligations and the date the Obligations are fully and finally
repaid.  Regardless of whether condemnation proceeds are made available to
Borrower, Borrower shall, promptly following a condemnation or other taking and
diligently thereafter, undertake, (to the extent the Tenants have not
undertaken), all actions necessary to keep the Property safe, secure and free
from reasonably foreseeable hazards and otherwise in material compliance with
applicable Legal Requirements and notwithstanding any condemnation or other
taking, Borrower shall continue to pay the Obligations at the time and in the
manner provided for their payment in this Agreement.
 
 
30

--------------------------------------------------------------------------------

 
ARTICLE 4.
 
IMPOUNDS; CASH MANAGEMENT
 
Section 4.1.                      Impounds.
 
(a)           If the Tenant under the NYC Leases fails to pay when due under the
NYC Leases any amount of Taxes required to be paid by such Tenant under the NYC
Leases, then following Lender’s written request (issued in Lender’s discretion)
and in order to assure compliance with Borrower's obligations pursuant to
Section 9.1, but not in lieu of such obligations, Borrower shall exercise the
right under the NYC Leases, and take commercially reasonable and diligent
efforts to enforce such right, to require the Tenant under the NYC Leases to
deposit with Lender, monthly on each Payment Date (commencing on the first
Payment Date following Lender’s written request), one-twelfth (1/12th) of the
annual charges for Taxes (collectively, “Impounds”).  Each deposit shall be in
an amount determined by Lender that will be sufficient (when combined with other
monthly installments) to make full payment of all Impounds thirty (30) days
prior to the date any delinquency or penalty becomes due with respect to such
Impounds.  Deposits shall be made on the basis of Lender's reasonable estimate
from time to time of the amount of Impounds for the current year (after giving
effect to any recalculation or reassessment or, at Lender's election, on the
basis of the Impounds for the prior year, with adjustments when the Impounds are
fixed for the then current year).  All funds so deposited shall not be construed
as trust funds, may be held by Lender, without interest, and may be commingled
with Lender's general funds.  Borrower hereby grants to Lender a security
interest in all Impounds so deposited with Lender for the purpose of securing
the Obligations.  Upon the occurrence of an Event of Default, all Impounds
deposited with Lender may be applied in payment of the Impounds for which such
funds have been deposited, or to the payment of the Obligations, as Lender may
elect, but no such application shall be deemed to have been made by operation of
law or otherwise until actually made by Lender.  Borrower shall furnish Lender
with bills for the Impounds at least thirty (30) days prior to the date on which
such Impounds first become payable.  If at any time Lender determines that the
amount on deposit with Lender, together with the monthly installments to be
deposited by Borrower before the Impounds are payable, are insufficient to pay
the Impounds, Borrower shall deposit any deficiency with Lender within the
Demand Period.  Provided no Event of Default has occurred, Lender shall pay the
Impounds when the amount on deposit with Lender is sufficient to pay such
Impounds and Lender has received a bill for such Impounds.
 
(b)           Borrower acknowledges that, if the NYC Leases are no longer in
effect, Lender may, at any time Impounds are not being collected by Lender
pursuant to Section 4.1(a) and at Borrower’s sole cost and expense, engage the
services of a tax service company to verify the status of taxes and assessments
on the Property.  Lender shall be entitled to rely upon (regardless of whether
or not Lender engages a tax service company) any certificate, advice or bill
from any authority (or any official thereof) to which such payments are payable,
and Lender shall have no duty to inquire as to the validity or accuracy of any
such certificate, advice or bill or to make any protest in connection therewith.
 
 
31

--------------------------------------------------------------------------------

 
(c)           Nothing contained in this Section 4.1 shall be deemed to affect
any right, power, privilege or remedy of Lender under any provision of this
Agreement, the Mortgage, any other Loan Document or any statute or rule of law,
to pay any amount required to be paid pursuant to Section 9.1, to add the amount
so paid to the Obligations and to require Borrower to reimburse Lender for such
amount, together with interest thereon at the Default Rate from the expiration
of the Demand Period until payment in full is received by Lender.  In the event
of any transfer of Borrower's right, title and interest in or to all or any part
of the Property (without implying any consent of Lender to any such transfer
except as expressly set forth in this Agreement), Lender shall be entitled to
treat such transfer as also effecting an assignment to the transferee of all
right, title and interest of Borrower in and to any and all such deposits
relating to the transferred portion of the Property.  After any assignment by
Lender of its interest in the Loan, any such deposits on hand shall, in Lender's
discretion, be turned over to the assignee or returned to Borrower, and all
further responsibility of Lender with respect to such deposits shall terminate.
 
Section 4.2.                      Cash Management.
 
(a)           On the Funding Date, each Individual Borrower shall notify and
advise the Tenant under its respective Lease to transmit when due all Rents
directly into a non-interest bearing deposit account established for such
Individual Borrower and controlled by Lender (each a “Deposit Account” and
collectively, the “Deposit Accounts”) at PNC Bank, N.A. or such other bank or
depository hereafter selected by Lender in its discretion (the “Deposit
Bank”).  Such notification to Tenants shall be made by Borrower pursuant to an
instruction letter in the form reasonably satisfactory to Lender (each, a
“Tenant Payment Direction Letter”).  To the extent permitted or otherwise not
prohibited under each Lease, Borrower shall direct the Tenant under such Lease
to transmit all Rents by wire or other electronic funds transfers.  Without the
prior written consent of Lender (which may be issued or withheld in Lender’s
discretion), Borrower shall not (i) terminate, amend, revoke or modify any
Tenant Payment Direction Letter in any manner, or (ii) direct or cause any
Tenant to pay any Rents in any manner other than as provided in the related
Tenant Payment Direction Letter.  Borrower shall promptly deliver to Lender such
evidence as Lender may reasonably request to evidence that Borrower is complying
with the provisions of this Subsection 4.2(a).  At option of Lender or Servicer,
the funds in any Deposit Account may be transferred or commingled with funds in
the other Deposit Account.  The Deposit Accounts shall each be under the sole
control and dominion of Lender, and Borrower shall have no right of withdrawal
therefrom. Borrower shall pay for all expenses of opening and maintaining the
Deposit Accounts and receiving and sending wires or other electronic funds
transfers.  All wires or other electronic funds transfers into or from the
Deposit Account shall be subject to the terms of Deposit Bank's standard
agreements for such services.  Borrower shall be entitled to cause the Deposit
Accounts to be maintained at another bank or depositary approved by Lender in
its reasonable discretion, provided that all documentation necessary for the
establishment and maintenance of such accounts and all documentation required to
ensure that Lender has a first priority, perfected security interest therein
shall be executed and delivered by all necessary parties and shall be in form
and substance satisfactory to Lender, and provided further that Borrower shall
pay all costs and expenses in connection therewith, including Lender’s
reasonable attorneys fees.
 
 
32

--------------------------------------------------------------------------------

 
(b)           Without in any way limiting Borrower’s obligations and covenants
under Section 4.2(a), all Rents received by or on behalf of either Individual
Borrower shall be deposited into the applicable Deposit Account within two (2)
Business Days after receipt.  Any payment of Rent made in the form of check,
money order or similar instrument shall be deposited by Lender or Servicer into
the applicable Deposit Account and shall be deemed to bear the valid and legally
binding endorsement of the payee; provided that Borrower shall promptly supply
any missing endorsement requested by Lender or Servicer.  Deposited items that
are returned for insufficient or uncollected funds will be re-deposited the
first time.  Items returned unpaid a second time shall be processed in
accordance with Deposit Bank’s standard procedures.  Borrower agrees to pay the
amount of any returned item or adjustment or correction for transactions in the
Deposit Accounts immediately upon demand to the extent that there are not
sufficient funds in the applicable Deposit Account to cover such amount on the
day of the debit.
 
(c)           Available funds in the Deposit Accounts shall be applied and
disbursed in accordance with this Section 4.2.
 
(d)           As security for the payment and performance of the Obligations,
Borrower hereby pledges and assigns to Lender, and grants to Lender a security
interest in, all Borrower’s right, title and interest in and to all Rents and in
and to all payments to or monies held in the Deposit Accounts and any and all
proceeds of the foregoing.  Borrower hereby grants to Lender a continuing
security interest in, and agrees to hold in trust for the benefit of Lender, all
Rents in its possession prior to the (i) payment of such Rents to Lender or (ii)
deposit of such Rents into the applicable Deposit Account.  Borrower shall not,
without obtaining the prior written consent of Lender, further pledge, assign or
grant any security interest in any Deposit Account, or permit any Lien to attach
thereto, or any levy to be made thereon, or any UCC Financing Statements, except
those naming Lender as the secured party, to be filed with respect
thereto.  This Agreement is, among other things, intended by the parties to be a
security agreement for purposes of the UCC.  If an Event of Default exists,
Lender in its discretion may apply any sums in any Deposit Account in any order
and in any manner as Lender shall elect and/or may hold any such sums as cash
collateral for the Obligations or as reserves for the Property as Lender shall
deem advisable in its discretion, all without seeking the appointment of a
receiver and without adversely affecting the rights of Lender to foreclose the
Lien of the Mortgage or exercise its other rights under the Loan Documents.  If
at then end of any Demand Period, Borrower has not paid any costs and expenses
due and payable to Lender under Section 11.5, Lender may apply any sums in any
Deposit Account to the payment of such costs and expenses without adversely
affecting any rights of Lender under the Loan Documents.  None of the Deposit
Accounts shall constitute trust funds and may be commingled with other monies
held by Lender.  Upon payment and performance in full of the Obligations, all
remaining funds in the Deposit Accounts, if any, shall be promptly disbursed to
Borrower.
 
 
33

--------------------------------------------------------------------------------

 
(e)           All Rents held in the Deposit Accounts from time to time shall be
allocated in the following order and priority:
 
(i)           First, funds sufficient to pay the monthly installment of Debt
Service due on the next occurring Payment Date (plus, if applicable, any and all
late charges, Impounds, and/or other amounts then due to Lender under the Loan
Documents) shall be disbursed to Lender to an account designated by Lender and
shall be applied on or before such next occurring Payment Date to the Debt
Service and other amounts then due to Lender on such next occurring Payment
Date; and
 
(ii)           Then, provided no Event of Default exists, the balance of all
remaining funds on deposit in the Deposit Accounts shall be disbursed to the
Borrower in accordance with such wire instructions as Borrower may have
furnished to Lender in writing.
 
(f)           Nothing contained herein shall impair or otherwise limit
Borrower’s obligations to timely make the payments (including monthly
installments of Debt Service) required by the Loan Documents, it being
understood that such payments shall be so timely made in accordance with the
Loan Documents regardless of the amounts on deposit in any of the Deposit
Accounts.  To the extent sufficient funds do not exist in the Deposit Accounts
(or are not available under Subsection 4.2(g)) to make the payments required
pursuant to the Loan Documents when due, Borrower shall deposit such additional
funds as are necessary so that sufficient funds are available to make the
payments required pursuant to the Loan Documents when due.  The failure of
Borrower to make all payments required pursuant to the Loan Documents when due
shall give rise to an Event of Default under Section 10; provided, however, if
no other Event of Default exists and if sufficient funds are available in the
Deposit Account for such payments, the failure by Lender to apply such funds for
such payments shall not give rise to an Event of Default.  Notwithstanding
anything herein to the contrary, any payment of Rent due for any month which is
credited to any Deposit Account in advance of the first day of such month shall
not be deemed deposited into such Deposit Account until the first day of the
month for which said payment is due and shall not be available for allocation or
disbursement under this Section 4.2 until the first day of such month.
 
(g)           If at any time Lender, Servicer or Deposit Bank, in good faith, is
in doubt as to the action it should take under this Agreement, or is served with
legal notice or process which it in good faith believes prohibits the
application or disbursement of the funds deposited in the Deposit Accounts, then
Lender, Servicer or Deposit Bank shall have the right, following written notice
to Borrower, to place a hold on the funds in any of the Deposit Accounts until
such time as it receives an appropriate court order or other assurance
reasonably satisfactory to it as to the application or disposition of the funds
in such accounts.
 
(h)           Any deposit made before 2:00 p.m. (prevailing Eastern Time) shall
be credited to Lender’s account (to the extent required in Section 4.2(e)(i)) on
that day, and any funds payable to Borrower (to the extent required in Section
4.2(e)(ii)) shall be disbursed to Borrower on the next occurring Business
Day.  Any deposit of Rents received after 2:00 p.m. (prevailing Eastern Time) on
any Business Day shall be credited to Lender’s account (to the extent required
in Section 4.2(e)(i)) on the next occurring Business Day, and any funds payable
to Borrower (to the extent required in Section 4.2(e)(ii)) shall be disbursed to
Borrower on the second Business Day occurring thereafter.
 
 
34

--------------------------------------------------------------------------------

 
ARTICLE 5.
 
LEASING MATTERS
 
Section 5.1.                      Representations and Warranties.  Borrower
represents and warrants to Lender that:  (a) all of the Leases (including
amendments) are in writing, and there are no oral agreements with respect
thereto; (c) the copies of the Leases delivered to Lender are true, complete and
correct and include any and all amendments; (d) to Borrower's knowledge, subject
to the last sentence of Paragraph 8 of each of the Tenant Estoppel Certificates
dated as of June 28, 2007, and prepared by the Tenants, neither Borrower as
“landlord” nor any Tenant is in default under any of the Leases; (e) Borrower
has no knowledge of any notice of termination or “landlord” default issued by
any Tenant with respect to any Lease, and Borrower has provided to Lender copies
of all “tenant” default notices issued by or on behalf of Borrower in respect of
uncured tenant defaults; (f) Borrower has not assigned or pledged any of the
Leases, the Rents or any interests therein except to Lender; (g) no Tenant or
other party has an option to purchase all or any portion of the Property; (h)
except as set forth in Section 3 of the Subleases, no Tenant has the right to
terminate its Lease prior to expiration of the stated term of such Lease; (i) no
Tenant has prepaid more than one month's Rent in advance; and (j) other than
amounts applied or returned in accordance with the Leases, the amount of all
security deposits held by Borrower is the entire amount required to be deposited
with Borrower pursuant to the Leases, and said deposits are held, to the extent
required by applicable Legal Requirements, in separate and/or interest-bearing
accounts.  Within ten (10) days after Lender's written request, Borrower shall
furnish to Lender a statement of all tenant security deposits held by or on
behalf of an Individual Borrower and copies of all Leases not previously
delivered to Lender, certified by an Authorized Representative of Borrower as
being true, complete and correct.
 
Section 5.2.                      Lender's Lease Approval Rights.  From and
after the Funding Date, neither Borrower nor any Person acting on behalf of
Borrower shall, without the prior written consent of Lender (such consent not to
be unreasonably withheld):  (i) enter into any new Lease, (ii) enter into any
amendment, modification, replacement, extension of, or renewal of any of the NYC
Leases or the MTA Subleases or any new Lease (other than extensions, and/or
renewals expressly provided by the terms of either of the NYC Leases or the MTA
Subleases or any approved new Lease), (iii) consent to an assignment or
subletting associated with either of the NYC Leases or any new Lease (but only
to the extent Borrower as “landlord” has approval rights in connection with such
assignment or subletting), or (iv) terminate or accept or acquiesce to the
surrender of either of the NYC Leases or the MTA Subleases or any new Lease
(including a termination occurring as a result of a tenant default), other than
a termination that is expressly permitted in such Lease to occur without the
consent or approval of Lender.  Lender may condition its consent to any Lease
termination on the deposit of any termination or surrender proceeds with Lender
for distribution for costs associated with re-letting the subject space.  In
connection with any request for approval relating to a leasing matter, provided
no Event of Default exists, Lender shall notify Borrower whether Lender has
approved any such Lease or amendment, modification, replacement, extension,
renewal, assignment, subletting, termination or surrender within ten (10)
Business Days following Lender's receipt of all information reasonably requested
by Lender to review any such leasing approval request.  If Lender does not so
notify Borrower within ten (10) Business Days following Lender's receipt of all
such information and if no Event of Default exists, Lender's approval of such
leasing matter shall be deemed granted.
 
 
35

--------------------------------------------------------------------------------

 
Section 5.3.                      Covenants.  Borrower shall (i) perform,
observe, and comply with each of the covenants and agreements which Borrower is
required to perform, observe or comply with under the Leases; (ii) use its
commercially reasonable efforts to enforce the obligations to be performed by
the Tenants under the Leases; (iii) promptly furnish to Lender any notice of
default or termination received by Borrower from any Tenant, and any notice of
default or termination given by Borrower to any Tenant; (iv) not collect any
Rents for more than thirty (30) days in advance of the time when the same shall
become due, except for bona fide security deposits not in excess of an amount
equal to one (1) months Rent; (v) not enter into any ground lease or master
lease of any part of the Property; (vi) not further assign or encumber any
Lease; (vii) hold in trust all payments and other monetary consideration
received by or for the benefit of Borrower in connection with any surrender or
termination of any Lease and shall immediately deposit or cause to be deposited
with Lender all such payments and other monetary consideration; and (viii) not,
except as permitted in Section 5.2, enter into any new Lease or enter into or
accept any extension, modification, termination or renewal of any existing
Lease, and any action in violation of clause (v), (vi), (vii), or (viii) of this
Section 5.3 shall be void (as to Borrower) at the election of Lender.
 
Section 5.4.                      Tenant Estoppels.  Following the Funding Date,
and within thirty (30) days following Lender's reasonable request, Borrower
shall use reasonable efforts to obtain and furnish to Lender written estoppels
in form and substance satisfactory to Lender, executed by the Tenants under all
Leases and confirming the term, rent or daily rate, and other provisions and
matters relating to the applicable Lease (provided that unless an Event of
Default has occurred, Lender shall make a request under this Section 5.4 not
more than once per twelve (12) month period).
 
Section 5.5.                      Rights of Mortgagee under NYC Leases. Lender
shall have the benefit of and be entitled to exercise any and all rights,
powers, privileges and protections afforded to “Mortgagee” under any provision
of the NYC Leases.
 
Section 5.6.                      Conflict with Assignment of Leases and Rents.
Any inconsistency between the terms of this Article 5 and the terms of the
Assignment of Leases and Rents shall be controlled by the terms of the
Assignment of Leases and Rents.
 
 
36

--------------------------------------------------------------------------------

 
ARTICLE 6.
 
REPRESENTATIONS AND WARRANTIES
 
As of the Funding Date, Borrower represents and warrants to Lender that:
 
 
Section 6.1.                      Organization and Power.  Borrower and each
other Borrower Party (other than Affiliates) is duly organized, validly existing
and in good standing under the laws of the state of its formation or existence,
and is in compliance with all Legal Requirements applicable to doing business in
the State.  Neither Borrower nor Carveout Indemnitor is a “foreign person”
within the meaning of § 1445(f)(3) of the Internal Revenue Code.
 
Section 6.2.                      Validity of Loan Documents.  The execution,
delivery and performance by Borrower and each other Borrower Party (as
applicable) of the Loan Documents (i) are duly authorized and do not require the
consent or approval of any other party or Governmental Authority which has not
been obtained (and copies of which have been provided to Lender); and (ii) will
not violate any Legal Requirement or result in the imposition of any Lien upon
the assets of any such party, except as contemplated by the Loan Documents.  The
Loan Documents constitute the legal, valid and binding obligations of Borrower,
Carveout Indemnitor and each other Borrower Party (as applicable), enforceable
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, or similar laws generally affecting the enforcement of creditors'
rights.
 
Section 6.3.                      Liabilities; Litigation.
 
(a)           The general financial and operating information relating to
Borrower, Carveout Indemnitor and/or the Property, submitted to Lender by or on
behalf of Borrower or Carveout Indemnitor concurrently with or prior to the date
of the Application, is true, complete and correct in all material respects with
no significant change since the date of submission.
 
(b)           None of Borrower, Carveout Indemnitor or any other Borrower Party
is contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against Borrower, Carveout
Indemnitor or any other Borrower Party.
 
Section 6.4.                      Taxes and Assessments.  No parcel forming part
of the Property is included within a tax parcel, for ad valorem or local real
estate tax purposes, that also includes real property not encumbered by the
Mortgage.  There are no pending or, to Borrower's knowledge proposed special or
other assessments for public improvements or otherwise affecting the Property,
nor are there any contemplated improvements to the Property that may result in
such special or other assessments.
 
 
37

--------------------------------------------------------------------------------

 
Section 6.5.                      Other Agreements; Defaults.  None of Borrower,
Carveout Indemnitor or any other Borrower Party is a party to any agreement or
instrument or subject to any court order, injunction, permit, or restriction
which might materially adversely affect the Property or the business,
operations, or condition (financial or otherwise) of Borrower, Carveout
Indemnitor or any other Borrower Party.  None of Borrower, Carveout Indemnitor
or any other Borrower Party is in violation of any agreement which violation
would have an adverse effect on the Property, Borrower, Carveout Indemnitor or
any other Borrower Party or the business, properties, or assets, operations or
condition (financial or otherwise) of Borrower, Carveout Indemnitor or any other
Borrower Party.
 
Section 6.6.                      Compliance with Legal Requirements.
 
(a)           To Borrower’s knowledge, Borrower has all requisite licenses,
permits, franchises, qualifications, certificates of occupancy or other
governmental authorizations to own, lease and operate the Property and carry on
its business.  To Borrower’s knowledge, the use being made of the Property is in
conformity with the certificate of occupancy and/or applicable permits or
governmental authorizations and any other restrictions, covenants or conditions
affecting the Property.
 
(b)           To Borrower’s knowledge, the Property is in compliance with all
applicable Legal Requirements (including building, parking, subdivision, land
use, health, fire, safety and zoning ordinances and codes).
 
(c)           Intentionally omitted.
 
(d)           To Borrower’s knowledge, the Property does not constitute, in
whole or in part, a legally non-conforming use under any Legal Requirements.
 
(e)           No condemnation has been commenced or, to Borrower's knowledge, is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.
 
(f)           To Borrower’s knowledge, the Property has adequate rights of
access to public ways, and all roads necessary for the full utilization of the
Property for its current purpose have been completed and dedicated to public use
and accepted by applicable Governmental Authorities.
 
(g)           Except to the extent that the Property is adequately served by
private systems and facilities located on the Property (and disclosed on the
survey delivered to Lender on the Funding Date), to Borrower’s knowledge, the
Property is served by adequate water, sewer, sanitary sewer and storm drain
facilities, all public utilities necessary or convenient to the full use and
enjoyment of the Property are located in the public right-of-way abutting the
Property, and all such utilities are connected so as to serve the Property
without passing over other property, except to the extent such other property is
subject to a perpetual easement for such utility benefiting the Property.
 
 
38

--------------------------------------------------------------------------------

 
Section 6.7.                      Location of Borrower.  The principal place of
business and chief executive offices of Borrower are located at the addresses
stated in Section 11.1.
 
Section 6.8.                      ERISA.  Borrower has not established any
pension plan for employees that would cause Borrower to be subject to ERISA.
 
Section 6.9.                      Margin Stock.  No part of proceeds of the Loan
will be used for purchasing or acquiring any “margin stock” within the meaning
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System.
 
Section 6.10.                      Tax Filings.  Borrower and Carveout
Indemnitor have each filed (or have obtained effective extensions for filing)
all federal, state and local tax returns required to be filed and have paid or
made adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Borrower and Carveout Indemnitor,
respectively.
 
Section 6.11.                      Solvency.  The fair saleable value of
Borrower's assets exceeds and will, immediately following the funding of the
Loan, exceed Borrower's total liabilities, including subordinated, unliquidated,
disputed and contingent liabilities.  The fair saleable value of Borrower's
assets are and will, immediately following the funding of the Loan, be greater
than Borrower's probable liabilities, including the maximum amount of its
contingent liabilities on its Debts as such Debts become absolute and
matured.  Borrower’s assets do not and, immediately following the funding of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted.  Borrower does not intend to, and
does not believe that it will, incur Debts and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such Debts as they
mature (taking into account the timing and amounts of cash to be received by
Borrower and the amounts to be payable on or in respect of obligations of
Borrower).
 
Section 6.12.                      Full and Accurate Disclosure.  No statement
of fact made by or on behalf of Borrower, Carveout Indemnitor or any other
Borrower Party in this Agreement or in any of the other Loan Documents contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.  There
is no fact presently known to Borrower which has not been disclosed to Lender
that adversely affects, or as far as Borrower can reasonably predict, might
adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower, Carveout Indemnitor or any other Borrower
Party.
 
Section 6.13.                      Single Purpose Entity.  Borrower is and has
at all times since its formation been a Single Purpose Entity.
 
Section 6.14.                      Terrorism and Anti-Money Laundering.
 
(a)           As of the Funding Date, neither Borrower, Carveout Indemnitor nor
any other Borrower Party, nor any Person having a beneficial interest in
Borrower, nor any Person for whom Borrower is acting as agent or nominee in
connection with this transaction, is an OFAC Prohibited Person.
 
 
39

--------------------------------------------------------------------------------

 
(b)           To comply with the Anti-Money Laundering Laws, all payments by
Borrower to Lender or from Lender to Borrower will only be made in Borrower's
name and to and from a bank account of a bank based or incorporated in or formed
under the laws of the United States or a bank that is not a “foreign shell bank”
within the meaning of the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as
amended, and the regulations promulgated thereunder by the U.S. Department of
the Treasury, as such regulations may be amended from time to time.
 
(c)           Borrower agrees to provide to Lender, or to cause Carveout
Indemnitor, any other Borrower Party or any Person having a beneficial interest
in Borrower, to provide, at any time and from time to time during the term of
the Loan, such information as Lender determines to be necessary or appropriate
to comply with the Anti-Money Laundering Laws of any applicable jurisdiction, or
to respond to requests for information concerning the identity of Borrower,
Carveout Indemnitor, any other Borrower Party or any Person having a beneficial
interest in Borrower, from any Governmental Authority, self-regulatory
organization or financial institution in connection with its anti-money
laundering compliance procedures, or to update such information.
 
(d)           The representations and warranties set forth in this Section 6.14
shall be deemed repeated and reaffirmed by Borrower as of each Payment Date and
as of each date on which Borrower receives any funds from Lender.  Borrower
agrees to promptly notify Lender in writing should Borrower become aware of any
change in the information set forth in this Section 6.14.
 
Section 6.15.                      Financing Transaction.  The Loan is (or shall
be) evidenced by debt instruments that are intended to be accounted for as
“debt” on the balance sheet of Borrower, and Borrower shall account for the Loan
as “debt” in all financial statements prepared by or on behalf of Borrower.
 
Section 6.16.                      Personal Property.  Except for the Personal
Property listed on Schedule 6.16 attached hereto, no material tangible Personal
Property is located within or outside the Property or used or proposed to be
used in the Property.  Borrower has good title to all Personal Property free and
clear of all Liens, except as disclosed on Schedule 6.16.
 
Section 6.17.                      Additional Real Property.  Except for the
Land (as defined in the Mortgage), the Improvements and any contiguous public
streets and sidewalks, Borrower does not use or occupy any other material real
property in connection with the operation, occupancy and management of the
Property.
 
Section 6.18.                      Material Agreements.  Borrower does not have
any obligation to pay, any fees, commissions, royalties, compensation or other
remuneration in connection with or arising out of the use, occupancy,
management, and operation of the Property.  Except for the NYC Leases and as
otherwise set forth in Schedule 6.18, there are no Material Agreements affecting
the Property.
 
 
40

--------------------------------------------------------------------------------

 
ARTICLE 7.
 
FINANCIAL REPORTING; AUDITS
 
Section 7.1.                      Financial Statements.  While any of the
Obligations remain outstanding, Borrower shall furnish to Lender, or in the case
of the reporting under Subsection 7.1(e) below, Borrower shall cause Carveout
Indemnitor to furnish to Lender, each of the following within the specified time
period, each in hardcopy and electronic form, and each to be in format
reasonably required by Lender:
 
(a)           Within forty-five (45) days after the end of each calendar quarter
(including the last calendar quarter of each year), quarterly financial
statements for each Individual Property, including a balance sheet and a
statement of revenues and expenses (including capital expenses), certified by an
Authorized Representative of the applicable Individual Borrower as true,
accurate and complete;
 
(b)           If one or both of the NYC Leases are no longer in effect, within
one hundred twenty (120) days following the end of each calendar year, (i)
annual accountant prepared, review based financial statements, including balance
sheets, for each Individual Property and each Individual Borrower, certified by
an Authorized Representative of such Individual Borrower as true, accurate and
complete, and (ii) a capital expenditure summary for each Individual Property
for the preceding calendar year, certified by an Authorized Representative of
the applicable Individual Borrower as true, accurate and complete;
 
(c)           (i) if Carveout Indemnitor is obligated to file annual and
quarterly reports under the Securities Exchange Act of 1934, within 30 days
after filing, copies of the annual and quarterly reports on Form 10-K and Form
10-Q filed by Carveout Indemnitor, certified by an authorized and knowledgeable
representative of Carveout Indemnitor as true, accurate and complete in all
material respects, and (ii) if Carveout Indemnitor is not obligated to file such
annual and quarterly reports, within 120 days following the end of each calendar
year, annual accountant prepared, review based financial statements, including a
balance sheet, for Carveout Indemnitor, certified by an authorized and
knowledgeable representative of Carveout Indemnitor as true, accurate and
complete in all material respects;
 
(d)           By January 15th of each year, final annual operating, if the NYC
Leases are no longer in effect, capital expenditure budgets for such year for
each Individual Property;
 
(e)           Promptly following receipt, copies of all material notices
(meaning written notices of violation of Legal Requirements or material notices
to or from any Tenants, but excluding routine correspondence) issued or received
in connection with the ownership and operation of the Property;
 
 
41

--------------------------------------------------------------------------------

 
(f)           Concurrently with the delivery of the quarterly financial
statement required pursuant to Subsection 7.1(a) for the last calendar quarter
of each year, a certification, executed by an Authorized Representative of
Borrower, confirming that as of the date of such certificate, either there does
or does not exist any event or condition that constitutes an Event of Default,
and if any such Event of Default exists, the nature thereof;
 
(g)           Concurrently with the delivery of the quarterly financial
statement required pursuant to Subsection 7.1(a) for the last calendar quarter
of each year, the insurance certification described in Section 3.1(f); and
 
(h)           Promptly following Lender’s request, such other reasonable
financial information relating to the Property, Borrower, and/or Carveout
Indemnitor as Lender may request in writing from time to time.
 
Section 7.2.                      Accounting Principles.  All financial
statements shall be prepared in accordance with GAAP or tax basis accounting, in
either case consistently applied.  If the financial statements are prepared on
an accrual basis, such statements shall be accompanied by a reconciliation to
cash basis accounting principles.
 
ARTICLE 8.
 
RESTRICTION ON TRANSFERS AND ENCUMBRANCES
 
Section 8.1.                      Due on Sale and Encumbrance; Transfers of
Interests. Borrower covenants and agrees with Lender that without the prior
written consent of Lender and except as expressly provided below:
 
(a)           Neither Borrower nor any Person having an ownership or beneficial
interest in any Individual Borrower shall (i) consummate a Transfer, or
(ii) enter into any easement or other agreement granting rights in or
restricting the use or development of the Collateral; and
 
(b)           No new members or managers shall be admitted to or created in any
Individual Borrower (nor shall any existing member or manager withdraw from any
Individual Borrower); and
 
(c)           No change in the day-to-day control and management of any
Individual Borrower or the Property shall be implemented.
 
Section 8.2.                      Permitted Transfers.  Notwithstanding the
restrictions in Section 8.1, transfers of direct or indirect interests (meaning
interests held by members, partners and/or interest holders of any Person that
in turn holds a direct ownership interest in any Individual Borrower) in any
Individual Borrower will be permitted without Lender’s prior consent, provided
in each instance (a) no Event of Default exists as of the transfer date; (b) the
transferee is an existing (which for purposes of this subparagraph means a
Person that holds such interest as of the Funding Date) member of such
Individual Borrower, or an Affiliate of an existing member of such Individual
Borrower; (c) following any such transfer, GTJ REIT, Inc. continues to hold
direct management and decision making control over such Individual Borrower and
the Property; and (d) Lender receives written notice of any such permitted
transfer within thirty (30) days following the date of transfer.  For the
avoidance of doubt, the restrictions in Section 8.1 shall not be deemed to
prohibit (i) Carveout Indemnitor from issuing additional shares in Carveout
Indemnitor or (ii) existing or future shareholders of Carveout Indemnitor from
selling their shares in Carveout Indemnitor.
 
 
42

--------------------------------------------------------------------------------

 
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to declare the Obligations to
be immediately due and payable upon a Transfer in violation of this
Agreement.  This provision shall apply to every Transfer in violation of this
Agreement regardless of whether such Transfer was voluntary or not, or whether
or not Lender has previously consented to any Transfer.
 
Section 8.3.                      Release of Collateral.
 
(a)           Subject to the terms and conditions of this Section 8.3, Lender
agrees to execute and deliver to an Individual Borrower in connection with the
sale or transfer by such Individual Borrower of the Individual Properties owned
by such Individual Borrower a partial release instrument (in recordable form) of
the lien of the Mortgage and the other Loan Documents as to such Individual
Property (a “Partial Release”), provided that in connection with such Partial
Release, each and every one of the following conditions are satisfied (to be
determined by Lender in the exercise of its reasonable judgment):
 
(i)           As of the date Lender issues such Partial Release, no Event of
Default shall exist;
 
(ii)           Borrower shall have submitted a written request for such Partial
Release no less than thirty (30) days prior to the anticipated issuance thereof,
such request identifying the Individual Property subject to such requested
Partial Release and containing all other information required hereunder;
 
(iii)           Borrower shall not be entitled to request a Partial Release
during the twelve (12) months immediately preceding the Scheduled Maturity date;
 
(iv)           Concurrently with its delivery of a Partial Release, Lender shall
receive a partial release prepayment (a “Partial Release Prepayment”) in an
amount equal to one hundred and five percent (105%) of the Allocated Loan Amount
for the applicable Individual Property, such Partial Release Prepayment to be
subject to the payment of the Applicable Prepayment Fee and to be applied by
Lender in satisfaction of the Obligations (including any such Applicable
Prepayment Fee);
 
(v)           As of the date Lender issues such Partial Release, no default
exists under either of the NYC Leases (as confirmed in a current written
estoppel certificate from the Tenant under the NYC Leases in form substantially
similar to the form accepted by Lender in connection with the closing of the
Loan, or otherwise in the form required to be delivered by such Tenant under the
terms of the NYC Leases); and
 
 
43

--------------------------------------------------------------------------------

 
(vi)           Concurrently with Lender’s execution and delivery of such Partial
Release, Lender must receive a partial release fee of $5,000 together with
payment of all reasonable costs and expenses incurred by Lender in connection
with such Partial Release, including reasonable outside counsel attorneys’ fees
and expenses.
 
(b)           Notwithstanding the foregoing, no Partial Release shall be issued
by Lender under this Section 8.3 during the Lockout Period.
 
(c)           Upon approval of a requested Partial Release and satisfaction of
the terms and conditions specified in this Section 8.3, Lender shall execute and
deliver to the applicable Individual Borrower the Partial Release.
 
(d)           In lieu of delivering a Partial Release, at Borrower’s request and
upon Borrower’s compliance with and satisfaction of the foregoing terms and
conditions, Lender shall take all reasonable steps necessary, and execute such
reasonable documentation, each in form and substance satisfactory to Lender, to
bifurcate the Mortgage and assign the applicable portion thereof.
 
ARTICLE 9.
 
COVENANTS
 
Section 9.1.                      Taxes; Charges.
 
(a)           Subject to the terms of Section 4.1, Borrower shall pay before any
fine, penalty, interest or cost may be added thereto, and shall not enter into
any agreement to defer, any Taxes. Borrower shall not suffer or permit the joint
assessment of the Property with any other real or personal property not
encumbered by the Mortgage.
 
(b)           Borrower shall pay when due all claims and demands of mechanics,
material suppliers, laborers and others which, if unpaid, might result in a Lien
on the Property; provided, however, that Borrower may contest the validity of
such claims and demands so long as (i) Borrower notifies Lender that it intends
to contest such claim or demand, (ii) Borrower provides Lender with an
indemnity, bond or other security satisfactory to Lender (including an
endorsement to the Title Policy insuring against such claim or demand) assuring
the discharge of Borrower's obligations for such claims and demands, including
interest and penalties, and (iii) Borrower is diligently contesting the same by
appropriate legal proceedings in good faith and at its own expense and concludes
such contest prior to the tenth (10th) day preceding the earlier to occur of the
Scheduled Maturity Date or the date on which the Property is scheduled to be
sold for non-payment.
 
Section 9.2.                      Alterations and Renovations.  Borrower shall
obtain Lender’s prior written consent (such consent not to be unreasonably
withheld) to any alterations or renovations to any of the Improvements;
provided, however, that Lender’s consent shall not be required in connection
with any alterations or renovations that (i) are contemplated in connection with
any Restoration or in connection with the NYC Leases so long as Borrower
exercises any and all consent or approval rights of “landlord” under the NYC
Leases with Lender’s prior approval, not to be unreasonably withheld (provided
that if an Event of Default exists, Lender (in lieu of Borrower) shall be
entitled and permitted to exercise any and all consent or approval rights of
“landlord” under the NYC Leases), or (ii) will not have a material adverse
effect on the financial condition of Borrower, the value of the Property or the
Net Operating Income, provided further that such alterations permitted under
subsection (ii) do not adversely affect any structural component of any
Improvements, any utility or HVAC system contained in any Improvements, or the
exterior of any building constituting a part of any Improvements, and the
aggregate cost thereof does not exceed Five Hundred Thousand Dollars
($500,000.00).  In connection with any request for approval relating to any
alterations or renovations to any of the Improvements, provided no Event of
Default exists, Lender shall notify Borrower whether Lender has approved any
such request within ten (10) Business Days following Lender’s receipt of all
information reasonably requested by Lender to review any such request.  If
Lender does not so notify Borrower within ten (10) Business Days following
Lender’s receipt of all such information and if no Event of Default exists,
Lender’s approval of such request shall be deemed granted.
 
 
44

--------------------------------------------------------------------------------

 
Section 9.3.                      Operation; Maintenance.
 
(a)           Borrower shall not, and shall take reasonable efforts to confirm
that Tenant does not, cause or permit any waste of any material portion of the
Property.
 
(b)           Borrower shall, and shall take reasonable efforts to confirm that
Tenant shall, observe and comply with all Legal Requirements applicable to
Borrower and the ownership, use and operation of the Property and shall promptly
commence (and cause Tenant to commence) a reasonable and good faith cure of any
alleged violation of any Legal Requirements; provided that Borrower may, upon
providing Lender with security satisfactory to Lender (in the exercise of
Lender’s reasonable judgment) and so long as during any contest the Collateral
shall not be subject to any lien, charge, fine or other liability and shall not
be in danger of being forfeited, lost or closed, proceed diligently and in good
faith to contest the validity or applicability of any such alleged violation of
Legal Requirement or take actions to cause Tenant to effect the same.
 
(c)           In the event that the Tenant under the NYC Leases fails to
maintain the Property in accordance with the NYC Leases, Borrower shall take
reasonable efforts to compel such Tenant to maintain the Property in accordance
with the terms of the NYC Leases.  If any NYC Lease is no longer in effect,
Borrower shall maintain the Individual Property which was leased under such NYC
Lease in good condition and promptly repair any damage or casualty (subject to
the terms of this Agreement).
 
(d)           Upon reasonable prior notice (except during the existence of an
Event of Default, when no prior notice shall be required), Borrower and the
Property Manager (if any) shall provide Lender and its agents, representatives
and contractors with access to the Property from time to time (subject to the
rights of Tenants and any subtenants) for the purposes of conducting appraisals,
engineering inspections and environmental assessments of the Property (provided
that Lender must have a good faith belief that Borrower is not in material
compliance with its warranties, covenants and agreements relating to compliance
with Legal Requirements (including Environmental Laws, as defined in the
Environmental Indemnity Agreement) prior to the commencement of any post-Funding
Date engineering inspection or environmental assessment or investigation) and
examining and copying the books and records relating to the Property.  The costs
relating to such activities shall be paid by Lender unless (i) Lender has a good
faith basis for suspecting that Borrower is not in material compliance with its
warranties, covenants and agreements relating to compliance with laws (including
Environmental Laws), (ii) the examination of such books and records reveals that
financial information submitted to Lender by Borrower, Property Manager or
anyone on behalf of Borrower is materially inaccurate as of the date such
financial information was submitted to Lender, or (iii) an Event of Default
exists (or is discovered as a result of any such inspection or review), in which
case the reasonable third party fees and expenses relating to such activities
shall be paid by Borrower within the Demand Period.
 
 
45

--------------------------------------------------------------------------------

 
(e)           All Operating Revenues shall be applied to Operating Expenses,
Debt Service and reasonable and necessary capital expenditures or costs, and
then, provided no Event of Default exists, to general operating purposes of
Borrower, including distributions to Borrower’s members.
 
Section 9.4.                      Taxes on Security.  Borrower shall pay all
taxes, charges, filing, registration and recording fees, excises and levies
payable with respect to the Note or the Liens created or secured by the Loan
Documents, other than income, franchise and doing business taxes imposed on
Lender.  If there shall be enacted any law (a) deducting the Loan from the value
of the Collateral for the purpose of taxation, (b) affecting any Lien on the
Property, or (c) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by real property, or changing the manner
of collecting any such taxes, Borrower shall promptly pay to Lender, within
thirty (30) days following demand, all taxes, costs and charges for which Lender
is or may be liable as a result thereof; provided, however, that if any such
payment would be prohibited by law or would render the Loan usurious, then
instead of collecting such payment, Lender may declare all amounts owing under
the Loan Documents to be immediately due and payable (provided that Borrower
shall have no obligation to make payment of any Applicable Prepayment Fee
otherwise applicable to prepayment tendered as a result of Lender's exercise of
its rights under this Section 9.4).
 
Section 9.5.                      Compliance with Loan Documents; Further
Assurances.
 
(a)           Borrower shall, and shall cause Carveout Indemnitor and other
Borrower Parties (as applicable) to, observe, perform and satisfy in a timely
manner all the terms, provisions, covenants, conditions, duties and obligations
required to be observed, performed or satisfied by them, and shall pay when due
all costs, fees and expenses required to be paid by them, under and pursuant to
this Agreement, the Note and the other Loan Documents.
 
 
46

--------------------------------------------------------------------------------

 
(b)           Borrower shall promptly (i) cure, or cause to be cured, any
defects in the execution and delivery of the Loan Documents, and (ii) execute
and deliver, or cause to be executed and delivered, all such other documents,
agreements and instruments as Lender may reasonably request to further evidence
and more fully describe the collateral for the Obligations, to correct any
omissions or errors in the Loan Documents, to perfect, protect or preserve any
Liens created under any of the Loan Documents, or to make any recordings, file
any notices, or obtain any consents, as may be necessary or appropriate in
connection therewith.
 
(c)           Borrower shall not (i) change the location of its chief executive
office/chief place of business from that specified in Section 11.1, or (ii)
change its name, or (iii) change the location where it maintains its records
with respect to the Property, unless in each instance Borrower shall have given
Lender at least thirty (30) days prior written notice of any such change and
shall have delivered to Lender all UCC financing statements and amendments
thereto as Lender shall reasonably request and taken all other actions deemed
reasonably necessary by Lender to continue its perfected first priority lien
status in the Collateral.
 
Section 9.6.                      Estoppel Certificates.  Borrower, within
twenty (20) days after request, shall furnish to Lender a written statement,
duly acknowledged by an Authorized Representative of Borrower, setting forth the
amount due on the Loan, the terms of repayment of the Loan, the date to which
interest has been paid, whether any offsets or defenses exist against the Loan
and, if any are alleged to exist, the nature thereof in detail, and such other
reasonable matters as Lender may request (provided that unless an Event of
Default has occurred, Lender not be entitled to make a request under this
Section 9.6 more frequently than once per six (6) calendar months).
 
Section 9.7.                      Notice of Certain Events.  Borrower shall,
within five (5) Business Days after gaining actual knowledge, notify Lender of
(i) any Potential Default or Event of Default, together with a detailed
statement of the steps being taken to cure such Potential Default or Event of
Default (Lender having no obligation to accept any such cure of an Event of
Default); (ii) any notice of any material default received by Borrower under
other obligations relating to the Property or otherwise material to Borrower's
business; and (iii) any threatened or pending legal, judicial or regulatory
proceedings, including any dispute between Borrower and any Governmental
Authority, affecting Borrower or the Property.
 
Section 9.8.                      Indemnification.  Borrower shall indemnify,
defend and hold Lender harmless from and against any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including the reasonable fees and actual expenses of Lender's attorneys, in
connection with (i) any inspection, review or testing of or with respect to the
Property, (ii) any investigative, administrative, mediation, arbitration, or
judicial proceeding, whether or not Lender is designated a party thereto,
commenced or threatened at any time (including after the repayment of the Loan)
in any way related to the execution, delivery or performance of any Loan
Document or to the Property, (iii) any proceeding instituted by any Person
claiming a Lien, and (iv) any brokerage commissions or finder's fees claimed by
any broker or other party in connection with the Loan, the Property, or any of
the transactions contemplated in the Loan Documents, including those arising
from the joint, concurrent, or comparative negligence of Lender, except to the
extent any of the foregoing is caused by Lender's gross negligence or willful
misconduct.
 
 
47

--------------------------------------------------------------------------------

 
Section 9.9.                      Property Management.
 
(a)           If at any time Borrower wishes to engage a third-party property
manager (including any Affiliate of Borrower) to manage the Property, Borrower
must request and receive Lender’s approval of such proposed property manager and
the proposed management agreement (Lender’s approval not to be unreasonably
withheld) prior to engaging such proposed property manager.  Lender may
condition its approval of a proposed property manager and management agreement
on Borrower’s and such proposed property manager’s execution and delivery of an
assignment of management agreement and subordination of management fees in form
and substance acceptable to Lender whereby, among other things, the proposed
property manager agrees to subordinate payment of its management fees to the
full and timely payment of the Obligations, and Borrower assigns to Lender all
of Borrower’s rights under the proposed management agreement.
 
(b)           To the extent a Management Agreement is in effect (which shall not
be required so long as the NYC Leases are in effect), Borrower shall (i)
diligently perform and observe all of the terms, covenants and conditions of the
Management Agreement on the part of Borrower to be performed and observed and do
all things necessary to preserve and to keep unimpaired its rights thereunder,
and (ii) within five (5) Business Days following receipt, notify Lender of the
giving of any notice by Property Manager to Borrower of any default by Borrower
in the performance or observance of any of the terms, covenants or conditions of
the Management Agreement on the part of Borrower to be performed and observed
and deliver to Lender a true copy of each such notice.
 
(c)           To the extent a Management Agreement is in effect (which shall not
be required so long as the NYC Leases are in effect), without the prior written
consent of Lender (such consent not to be unreasonably withheld if no Event of
Default exists), Borrower shall not (i) surrender the Management Agreement, (ii)
consent to the assignment by the Property Manager of its rights, duties or
obligations under the Management Agreement, (iii) terminate or cancel the
Management Agreement, (iv) modify, change, supplement, alter or amend the
Management Agreement, in any material respect, either orally or in writing, or
(v) enter into any consulting, advisory, sub-management or other agreements
relating to the Property with any Affiliate of Borrower or Indemnitor that
cannot be terminated without payment of any termination fee, upon the occurrence
of an Event of Default.
 
(d)           To the extent a Management Agreement is in effect (which shall not
be required so long as the NYC Leases are in effect), any change in ownership or
control of the Property Manager shall be cause for Lender to re-approve such
Property Manager and the Management Agreement (such approval not to be
unreasonably withheld if no Event of Default exists).
 
 
48

--------------------------------------------------------------------------------

 
(e)           To the extent a Management Agreement is in effect (which shall not
be required so long as the NYC Leases are in effect), Borrower hereby assigns to
Lender all the rights, privileges and prerogatives of Borrower in and under the
Management Agreement (including the right to surrender the Management Agreement
or to terminate, cancel, modify, change, supplement, alter or amend the
Management Agreement in any respect, and any such surrender of the Management
Agreement or termination, cancellation, modification, change, supplement,
alteration or amendment of the Management Agreement without the prior consent of
Lender shall be void and of no force and effect).
 
(f)           Upon the occurrence of an Event of Default and provided one or
more of the NYC Leases is no longer in effect, Lender may require, upon five (5)
days prior written notice to Borrower, that Borrower select a Property Manager
not affiliated with Borrower to manage the Property.  If a Property Manager is
so required by Lender, Borrower shall immediately seek to appoint a Property
Manager acceptable to Lender (in the exercise of its reasonable discretion),
which Property Manager shall (i) be a reputable management company having at
least ten (10) years' experience in the management of properties substantially
similar to the Property and in the jurisdiction in which the Property is
located, (ii) not be paid management fees in excess of market fees, (iii) enter
into a property management agreement in form and content acceptable to Lender
(such approval not to be unreasonably withheld), and (iv) enter into a
subordination agreement with Lender in form and content reasonably required by
Lender.
 
Section 9.10.                      Material Agreements.  Borrower shall not
enter into or become obligated under, or permit Property Manager to enter into
or become obligated under, any Material Agreement pertaining to the Property,
without the prior written consent of Lender, which consent shall not be
unreasonably withheld.
 
Section 9.11.                      Special Purpose Entity/Separateness.
 
(a)           Each Individual Borrower hereby represents, warrants and covenants
as of the Funding Date and until such time as all Obligations are fully and
finally paid, such Individual Borrower does not currently and/or shall not:
 
(i)           change or permit to be changed its organizational documents, if
such change would materially and adversely impact the covenants set forth in
this Agreement or otherwise violate any prohibited transfer or due on sale
provisions set forth in the Loan Documents;
 
(ii)           fail to qualify to do business and remain in good standing under
the laws of the state in which it was formed and the State, or fail to observe
all material corporate formalities;
 
(iii)           engage in any line of business or other activity other than (1)
acquiring, owning, operating, leasing, managing and disposing of the Individual
Property owned by such Individual Borrower (and activities incidental thereto),
(2) entering into mortgage loans secured by a Lien upon the Property and the
other Collateral, and (3) any and all lawful activities incidental, necessary
and appropriate thereto;
 
 
49

--------------------------------------------------------------------------------

 
(iv)           acquire or own any assets other than (1) the Property, and (2)
such incidental personal property as may be necessary for the operation of the
Property or the conduct of its business as contemplated herein;
 
(v)           merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, or change its legal structure;
 
(vi)           transfer or otherwise dispose of all or substantially all of its
assets, or engage in any transfer of assets outside the ordinary course of its
business;
 
(vii)           form, acquire, hold or own any subsidiary, or make any
investment in any Person (including the acquisition of obligations or securities
of its Affiliates or acquisition of evidence of indebtedness issued by any other
Person (other than cash and investment-grade securities));
 
(viii)           Intentionally omitted;
 
(ix)           incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (1) the Loan; (2) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (A) unsecured, (B) not evidenced by a
note, (C) on commercially reasonable terms and conditions, and (D) due not more
than sixty (60) days past the date incurred and paid on or prior to such date;
and/or (3) financing leases and purchase money indebtedness incurred in the
ordinary course of business relating to personal property on commercially
reasonable terms and conditions;
 
(x)           Intentionally omitted;
 
(xi)           enter into any contract or agreement with any other Borrower
Party except upon terms and conditions that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arm's-length basis with unaffiliated third parties;
 
(xii)           maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
 
(xiii)           assume or guaranty or otherwise become obligated for the debts
of any other Person, hold itself out to be responsible for the debts of any
other Person, or otherwise pledge its assets for the benefit of any other Person
(other than to Lender to secure the Loan) or hold out its credit as being
available to satisfy the obligations of any other Person;
 
(xiv)           make any loans or advances to any Person;
 
 
50

--------------------------------------------------------------------------------

 
(xv)           fail to file its own tax returns (unless such Individual Borrower
is a tax-disregarded entity not required to file tax returns under applicable
law) or file a consolidated federal income tax return with any Person (unless
prohibited or required, as the case may be, by applicable Legal Requirements);
 
(xvi)           fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person (including identifying itself as a
division or part of any other Person), or to conduct its business solely in its
own name (including the failure to use separate stationery, invoices and checks
bearing its own name) or fail to correct any known misunderstanding regarding
its separate identity;
 
(xvii)           fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (including the failure to remain solvent or
pay its own expenses and liabilities (including salaries of its own employees)
only from its own funds);
 
(xviii)           without the unanimous written consent of all of its members,
managers, or directors:  (1) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any creditors rights laws,
(2) seek or consent to the appointment of a receiver, liquidator or any similar
official, (3) take any action that might cause such entity to become insolvent,
(4) make an assignment for the benefit of creditors, (5) otherwise seek relief
under any laws relating to the relief from debts or the protection of debtors
generally, or (6) take any action in furtherance of any of the foregoing; or
 
(xix)           fail to fairly and reasonably allocate expenses that are shared
with an Affiliate (including for shared office space and for services performed
by an employee of an Affiliate) among the Persons sharing such expenses.
 
(b)           The organizational documents of each Individual Borrower shall at
all times materially comply with each of the representations, warranties,
covenants, and provisions set forth in Subsection 9.11(a).
 
Section 9.12.                      ERISA.
 
(a)           Borrower shall not engage in any transaction that would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
 
(b)           Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as requested by
Lender, that (i) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (iii) one or more of the following
circumstances is true:
 
 
51

--------------------------------------------------------------------------------

 
(A)           Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);
 
(B)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or
 
(C)           Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
 
Section 9.13.                      Appraisal.  Borrower shall cooperate with
Lender's request for reasonable information necessary to complete a new or
updated appraisal of the Property and Borrower shall reimburse Lender for all
reasonable costs associated with a new or updated appraisal of the Property,
provided that so long as no Event of Default has occurred, Borrower shall only
be obligated to reimburse Lender for one (1) new or updated appraisal after the
Funding Date (Borrower’s reimbursement obligations being unlimited following the
occurrence of an Event of Default).
 
ARTICLE 10.

EVENTS OF DEFAULT
 
Section 10.1.                      Defaults.  The Obligations shall, at the
option of Lender, become immediately due and payable, interest under the Note
shall begin to accrue at the Default Rate, and Lender shall be entitled to
pursue all available rights and remedies, upon the occurrence of any one or more
of the following events (individually an “Event of Default” and collectively,
“Events of Default”); provided that the following acts, omissions or conditions
shall not be deemed to constitute an “Event of Default” (and thereby cause
interest to accrue at the Default Rate and/or entitle Lender to pursue all
available rights and remedies) until any and all specified grace or cure periods
have expired:
 
(i)           If any monthly installment of Debt Service and/or Impounds (if
any) is not received by Lender on or before 2 p.m. (Hartford, Connecticut time)
on the fifth (5th) day of the month in which such installment is due;
 
(ii)           If the Obligations are not paid in full on the Maturity Date;
 
(iii)           If any other amounts reserved under this Agreement (including
payments required under Section 11.5) are not received by Lender prior to the
expiration of the applicable Demand Period;
 
(iv)           If Borrower (1) fails to comply with its duties and obligations
under Section 3.1(a) or (2) fails to comply in any material respect with its
duties and obligations under Section 3.1(b) through (j);
 
 
52

--------------------------------------------------------------------------------

 
(v)           If Borrower fails to provide, or fails to compel any Borrower
Party to provide, any material aspect of the financial reporting required
pursuant to Section 7.1, and such failure continues for thirty (30) days
following written notice from Lender of such failure;
 
(vi)           If either of the NYC Leases is terminated, amended or otherwise
modified in violation of Section 5.2;
 
(vii)           If any fact, circumstance or event (other than those
specifically addressed elsewhere in this Article 10) shall occur that is
specifically characterized under any provision of any other Loan Document as an
“Event of Default” under such Loan Document beyond any cure period specified in
such other Loan Document;
 
(viii)           If any Federal or state tax Lien (other than an inchoate lien
for local real estate taxes and assessments not yet due and payable) is filed
against Borrower or Carveout Indemnitor and the same is not discharged of record
within ninety (90) days after the same is filed, unless (1) such tax Lien is
being diligently contested by Borrower or Carveout Indemnitor in good faith, (2)
Borrower or Carveout Indemnitor, as the case may be, shall have deposited with
Lender cash reserves (or other appropriate security acceptable to Lender in its
discretion) which, in the opinion of Lender, will be sufficient to cover the tax
Lien and all interest and penalties thereon, and (3) Lender is reasonably
satisfied that such tax Lien does not have a materially adverse effect on the
business, assets or financial or other condition of Borrower or Carveout
Indemnitor, as the case may be, or on the Property, the Mortgage or the Lien
thereof;
 
(ix)           If a Transfer occurs in violation of the covenants set forth in
Section 8.1;
 
(x)           If a material violation of any of the warranties, covenants and
agreements set forth in Section 9.11 occurs;
 
(xi)           If any representation or warranty of or on behalf of Borrower or
of any other Borrower Party, made in this Agreement, the Carveout Indemnity or
in any of the other Loan Documents, or in any certificate, report, financial
statement or other instrument furnished in connection with this Agreement or the
Carveout Indemnity, shall prove false or misleading in any material respect as
of the date made or furnished;
 
(xii)           If Borrower or Carveout Indemnitor shall make an assignment for
the benefit of creditors;
 
(xiii)           If a court of competent jurisdiction enters a decree or order
appointing a receiver, liquidator, assignee, trustee, custodian, examiner,
magistrate, arbitrator, sequestrator (or similar official) of Borrower or
Carveout Indemnitor, or of any substantial part of their respective properties
or assets, or if such court decrees or orders the winding up or liquidation of
the affairs of Borrower or Carveout Indemnitor, and any such decree or order is
not dismissed, discharged or vacated of record within sixty (60) days after the
same has been entered;
 
 
53

--------------------------------------------------------------------------------

 
(xiv)           If Borrower or Carveout Indemnitor voluntarily files a petition
for relief or an answer or consent seeking relief under the Bankruptcy Code, or
under any other Federal or state bankruptcy, insolvency or other similar law,
rule or regulation;
 
(xv)           If an involuntary case or other proceeding is commenced against
Borrower, Carveout Indemnitor or the Property which seeks liquidation,
reorganization or other relief with respect to debts or other liabilities under
any bankruptcy, insolvency or other similar law now or hereafter in effect, and
such involuntary case or other proceeding shall remain undismissed or unstayed
for a period of sixty (60) days;
 
(xvi)           If Borrower or Carveout Indemnitor, whether by operation of law
or otherwise, dissolves, is wound up or its existence is otherwise terminated or
dissolved;
 
(xvii)           If the Property becomes subject to any lis pendens, notice of
pendency, stop order, mechanic’s or material supplier’s lien (excluding,
however, any notice filed pursuant to applicable state law solely to preserve
future lien rights) or other Lien of any nature whatsoever (other than Permitted
Encumbrances) and the same shall not either be discharged of record or, in the
alternative, insured over to the satisfaction of Lender by the Title Company
within a period of sixty (60) days after actual notice of the filing of the same
(irrespective of whether the same is superior or subordinate in lien or other
priority to the Lien of the Mortgage and irrespective of whether the same
constitutes a perfected or inchoate Lien or encumbrance on the Property or is
only a matter of record or notice); provided the existence of any of the
foregoing shall not be deemed to constitute an Event of Default if Borrower is
contesting same in accordance with the terms and conditions set forth in Section
9.1(b);
 
(xviii)           If Borrower fails to remit payment in full of the Loan and
other Obligations (1) pursuant to Section 2.4(b) on the date identified in the
Prepayment Notice following the issuance of any Prepayment Notice, unless the
Prepayment Notice is revoked in accordance with Section 2.4(c), or (2) within
the time period specified in Sections 3.2 or 3.3 if Borrower makes an election
to, or is required by Lender to, prepay the Obligations following a Casualty or
condemnation;
 
(xix)           If Borrower ceases to operate the Property in a manner
consistent with the uses of the Property effective as of the Funding Date or
terminates such business for any reason whatsoever (other than temporary
cessation in connection with any renovations to the Property or completion of a
Restoration or due to force majeure);
 
(xx)           If Borrower or Carveout Indemnitor (as the case may be) fails to
comply with its duties and obligations under (1) the Assignment of Property
Documents and such failure continues for thirty (30) days after written notice
from Lender; (2) the Environmental Indemnity Agreement and such failure
continues for thirty (30) days after written notice from Lender (provided,
however, that if a shorter cure period is required by Lender (in the exercise of
its discretion) because of a potential impairment to human safety or a potential
material impairment to the value of the Property, then Borrower and Carveout
Indemnitor shall have such shorter cure period as set forth in Lender’s written
notice); (3) the Carveout Indemnity and such failure continues for thirty (30)
days after written notice from Lender; (4) the Assignment of Leases and Rents
and such failure continues for thirty (30) days after written notice from
Lender; or (5) the Assignment of Management Agreement and such failure continues
for thirty (30) days after written notice from Lender; provided, however, that
so
 
54

--------------------------------------------------------------------------------

 
long as (A) any such failure does not involve the failure to make payment of a
liquidated sum of money (which must be paid within any applicable Demand
Period), (B) an extension of the applicable cure period will not, in the
reasonable estimation of Lender, cause a material impairment to the value, use,
utility, or operation of the Property or the other Collateral, (C) an extension
of the applicable cure period will not, in the reasonable estimation of Lender,
expose Lender to any fines or penalties (whether civil or criminal), (D) any
such failure cannot reasonably be cured within the applicable cure period, and
(E) Borrower or Carveout Indemnitor (as the case may be) shall have commenced a
reasonable cure for such Potential Default within the applicable cure period and
thereafter diligently and expeditiously proceeds to cure the same, then the
applicable cure period shall be extended for so long as it shall be reasonably
necessary for Borrower or Carveout Indemnitor (as the case may be), in the
exercise of due diligence, to cure such Potential Default (Borrower and Carveout
Indemnitor agreeing that they shall bear the burden of proof before any court,
arbitrator or other trier of fact in connection with establishing the
reasonableness of any cure or extended cure period and/or that Lender is acting
in a commercially unreasonable manner if Lender makes a determination adverse to
Borrower or Carveout Indemnitor under subsections (B) or (C) of this
subparagraph (xx)); provided further, that in no event shall the cure period
available under this subparagraph (xx) exceed one hundred twenty (120) days in
the aggregate; or
 
(xxi)           If Borrower, Carveout Indemnitor or any other Borrower Party
shall fail to comply with any of their respective covenants, agreements,
warranties, duties or obligations under this Agreement or any other Loan
Document that is not otherwise specifically addressed in this Article 10 and
such failure continues for thirty (30) days after written notice from Lender;
provided, however, that so long as (A) any such failure does not involve the
failure to make payment of a liquidated sum of money (which must be paid within
any applicable Demand Period), (B) an extension of the thirty (30) day cure
period will not, in the reasonable estimation of Lender, cause a material
impairment to the value, use, utility, or operation of the Property or the other
Collateral, (C) an extension of the thirty (30) day cure period will not, in the
reasonable estimation of Lender, expose Lender to any fines or penalties
(whether civil or criminal), (D) any such failure cannot reasonably be cured
within the thirty (30) day cure period, and (E) Borrower or Carveout Indemnitor
(as the case may be) shall have commenced a reasonable cure for such Potential
Default within the thirty (30) day cure period and thereafter diligently and
expeditiously proceeds to cure the same, then the thirty (30) day cure period
shall be extended for so long as it shall be reasonably necessary for Borrower
or Carveout Indemnitor (as the case may be), in the exercise of due diligence,
to cure such Potential Default (Borrower and Carveout Indemnitor agreeing that
they shall bear the burden of proof before any court, arbitrator or other trier
of fact in connection with establishing the reasonableness of any cure or
extended cure period and/or that Lender is acting in a commercially unreasonable
manner if Lender makes a determination adverse to Borrower or Carveout
Indemnitor under subsections (B) or (C) of this subparagraph (xxi)); provided,
further, that in no event shall the cure period available under this
subparagraph (xxi) exceed one hundred twenty (120) days in the aggregate.
 
 
55

--------------------------------------------------------------------------------

 
Section 10.2.                      Remedies.
 
(a)           Upon the occurrence of any Event of Default, interest shall
automatically begin to accrue at the Default Rate after the lapse of any and all
specified grace or cure periods, and at the option of Lender (except in
connection with any of the Events of Default described in Section 10.1(xi)
through (xv), when acceleration is automatic), all Obligations shall become
immediately due and payable, and Lender may exercise all rights and remedies
under the Loan Documents and at law or in equity, all without written notice and
without presentment, demand, protest, notice of protest or dishonor, notice of
intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrower for itself and all other Borrower Parties.
 
(b)           Upon the occurrence of any of the events specified in Section
10.1(xi) through (xv), interest shall automatically begin to accrue at the
Default Rate, all Obligations shall automatically become immediately due and
payable, and Lender may exercise all rights and remedies under the Loan
Documents and at law or in equity, all without written notice and without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or any other notice of default of any kind, all of which are hereby expressly
waived by Borrower for itself and all other Borrower Parties.
 
Section 10.3.                      Lender's Right to Perform the Obligations.
 
(a)           If Borrower shall fail, refuse or neglect to make any payment or
perform any act required by the Loan Documents and such failure constitutes an
Event of Default, then without notice to or demand upon Borrower, Carveout
Indemnitor, any other Borrower Party or any other Person, and without waiving or
releasing any other right, remedy or recourse Lender may have because of such
Event of Default, Lender may (but shall not be obligated to) make such payment
or perform such act for the account of and at the expense of Borrower, and shall
have the right to enter upon the Property for such purpose and to take all such
action thereon and with respect to the Property as it may deem necessary or
appropriate.
 
(b)           If Lender shall elect to pay any sum due with reference to the
Property, Lender may do so in reliance on any bill, statement or assessment
procured from the appropriate Governmental Authority or other issuer thereof
without inquiring into the accuracy or validity thereof. Similarly, in making
any payments to protect the security intended to be created by the Loan
Documents, Lender shall not be bound to inquire into the validity of any
apparent or threatened adverse title claim, Lien, encumbrance, claim or charge
before making an advance for the purpose of preventing or removing the same.
 
(c)           Borrower shall indemnify, defend and hold Lender harmless from and
against any and all losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs or disbursements of any kind or
nature whatsoever, including reasonable attorneys’ fees, incurred or accruing by
reason of any acts performed by Lender pursuant to the provisions of this
Section 10.3, including those arising from the joint, concurrent, or comparative
negligence of Lender, except as a result of Lender’s gross negligence or willful
misconduct.  All such reasonable sums paid by Lender pursuant to this Section
10.3, and all other such reasonable sums expended by Lender to which it shall be
entitled to be indemnified, shall be paid by Borrower to Lender prior to
expiration of the Demand Period.  Any costs and expenses due and payable to
Lender pursuant to this Section 10.3 shall bear interest at the Default Rate
from the expiration of the Demand Period until payment in full is received by
Lender, and if Borrower fails to reimburse Lender within the Demand Period, then
Lender may, in its discretion, either (i) without additional notice to Borrower,
add such amounts to the principal balance of the Obligations to accrue interest
at the Contract Rate and be secured by the Loan Documents, or (ii) deem the
failure by Borrower to make timely reimbursement as an Event of Default and
continue to accrue interest at the Default Rate in connection with such unpaid
amounts until repayment in full.
 
 
56

--------------------------------------------------------------------------------

 
ARTICLE 11.
 
MISCELLANEOUS
 
Section 11.1.                      Notices.  Any notice required or permitted to
be given under this Agreement shall be in writing and either shall be sent by
overnight air courier service, or personally delivered to a representative of
the receiving party.  All such communications shall be mailed or delivered,
addressed to the party for whom it is intended at its address set forth below.
 
If to Borrower:                       G.T.J. Co.
444 Merrick Road, Suite 370
Lynbrook, New York 11563
Attention:  Mr. Jerome Cooper
Telephone:  (516) 881-3535
E-mail:  jeerry@aol.com
 
with a copy
concurrently to:                    Ruskin Moscou Faltischek P.C.
1425 RXR Plaza
Uniondale, New York 11556
Attention:  Adam P. Silvers, Esq.
Telephone:  (516) 663-6519
E-mail:  asilvers@rmfpc.com
 
If to Lender:                           Hartford Life Insurance Company
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, Connecticut 06105
Attn:  Steve Kalmin
Vice President - Real Estate Asset Management
Telephone:  (860) 297-6479
E-mail:  steve.kalmin@himco.com
 
 
57

--------------------------------------------------------------------------------

 
with a copy to
concurrently to:                     Robert W. McKay, Esq.
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, Connecticut 06105
Telephone: (860) 297-6449
E-mail: robert.mckay@himco.com
 
Any communication so addressed and mailed shall be deemed to be given on the
earliest of (1) when actually delivered or (2) on the first Business Day after
deposit with an overnight air courier service, if such deposit is timely and
appropriate in accordance with the requirements of such courier service for next
business day delivery, in either case to the address of the intended addressee
(except as otherwise provided in the Mortgage), and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by Lender or Borrower, as the case may be.  Either party may
designate a change of address within the United States of America by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.
 
 
Section 11.2.                      Amendments and Waivers.  No purported
amendment or waiver of any provision of the Loan Documents shall be effective
unless in writing and signed by the party against whom enforcement is sought.
 
Section 11.3.                      Limitation on Interest.  Under no
circumstances shall the aggregate amount paid or agreed to be paid as interest
under the Loan Documents exceed the highest lawful rate permitted under
applicable usury law of the State, and the payment obligations of Borrower under
the Loan Documents are hereby limited accordingly.  If under any circumstances,
whether by reason of advancement or acceleration of the unpaid principal balance
of the Loan or otherwise, the aggregate amounts paid on the Loan shall include
amounts which by law are deemed interest and which would exceed such highest
lawful rate, Borrower hereby stipulates that payment and collection of such
excess amounts shall have been and will be deemed to have been the result of a
mistake on the part of both Borrower and Lender, and Lender shall, at its
option, either return such excess to Borrower or credit such excess against the
principal balance of the Obligations then outstanding (without application of
any Applicable Prepayment Fee), in which event any and all penalties of any kind
under applicable law as a result of such excess interest shall be inapplicable.
 
Section 11.4.                      Invalid Provisions.  If any provision of any
Loan Document is held to be illegal, invalid or unenforceable, then (i) such
provision shall automatically be deemed fully severable; (ii) the Loan Documents
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part thereof; (iii) the remaining provisions of
the Loan Documents shall remain in full effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom; and
(iv) in lieu of such illegal, invalid or unenforceable provision there shall be
added automatically as a part of such Loan Document a provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible so
that said substitute provision is legal, valid and enforceable.
 
 
58

--------------------------------------------------------------------------------

 
Section 11.5.                      Payment and Reimbursement of Expenses.
 
(a)           Prior to the expiration of any Demand Period, Borrower shall pay
to Lender or, at Lender’s option, shall reimburse Lender, for all reasonable
costs and expenses (including reasonable attorneys’ fees and disbursements and
fees and expenses of appraisers and environmental professionals) incurred by
Lender in connection with (i) Lender’s efforts to confirm and/or ensure
Borrower’s ongoing performance of and compliance with Borrower’s agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Funding Date, including confirming
compliance with environmental and insurance requirements; (ii) Lender’s ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Funding Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters (including leasing matters) requested by Borrower; (iv) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of attorneys for providing to Lender all required legal opinions, and
other similar expenses incurred, in creating and perfecting the Liens and
security interest in favor of Lender pursuant to this Agreement and the other
Loan Documents; (v) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Obligations; and (vi) enforcing any obligations of or collecting any
payments due from Borrower or Carveout Indemnitor under this Agreement, the
other Loan Documents or with respect to the Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings.  Any costs and expenses due and payable to Lender may be paid to
Lender, at Lender’s election, pursuant to Section 4.2.
 
(b)           Any costs and expenses due and payable to Lender pursuant to this
Section 11.5 shall bear interest at the Default Rate from the expiration of the
applicable Demand Period until Lender receives payment in full.  If Borrower
fails to reimburse Lender prior to the expiration of the applicable Demand
Period, then Lender may, in its discretion, either (i) without additional notice
to Borrower, add such amounts to the principal balance of the Obligations to
accrue interest at the Contract Rate and be secured by the Loan Documents, or
(ii) deem the failure of Borrower to make timely reimbursement to be an Event of
Default and continue to accrue interest at the Default Rate in connection with
such unpaid amounts until repayment in full.
 
 
59

--------------------------------------------------------------------------------

 
Section 11.6.                      Approvals; Third Parties; Conditions.  All
approval rights retained or exercised by Lender with respect to Leases,
contracts, plans, studies and other matters shall not be deemed or construed as
a determination that Lender has passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person.  This
Agreement is for the sole and exclusive use of Borrower and Lender and may not
be enforced, nor relied upon, by any Person other than Borrower and Lender. All
conditions of the obligations of Lender hereunder, including Lender’s
discretionary right to make protective advances pursuant to Sections 10.3 or
11.5, are imposed solely and exclusively for the benefit of Lender, its
successors and assigns, and no other Person shall have standing to require
satisfaction of such conditions or be entitled to assume that Lender will refuse
to make advances (if any) in the absence of strict compliance with any or all of
such conditions, and no other Person shall, under any circumstances, be deemed
to be a beneficiary of such conditions, any and all of which may be freely
waived in whole or in part by Lender at any time in Lender’s discretion.
 
Section 11.7.                      Lender Not in Control; No Partnership.  None
of the covenants or other provisions contained in this Agreement shall, or shall
be deemed to, give Lender the right or power to exercise control over the
affairs or management of Borrower, the power of Lender being limited to the
rights to exercise the remedies referred to in the Loan Documents, at law or in
equity.  The relationship between Borrower and Lender is, and at all times shall
remain, solely that of debtor and creditor. No covenant or provision of the Loan
Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Lender and Borrower or to create any equity in the Property in
Lender.  Lender neither undertakes nor assumes any responsibility or duty to
Borrower or to any other Person with respect to the Property or the Loan, except
as expressly provided in the Loan Documents, and notwithstanding any other
provision of the Loan Documents: (i) Lender is not, and shall not be construed
as, a partner, joint venturer, alter ego, manager, controlling person or other
business associate or participant of any kind of Borrower or its stockholders,
members, or partners (as the case may be) and Lender does not intend to ever
assume such status; (ii) Lender shall in no event be liable for any Debts,
expenses or losses incurred or sustained by Borrower; and (iii) Lender shall not
be deemed responsible for or a participant in any acts, omissions or decisions
of Borrower or its stockholders, members, or partners (as the case may
be).  Lender and Borrower each disclaim any intention to create any partnership,
joint venture, agency or common interest in profits or income between Lender and
Borrower, or to create equity in the Property in Lender, or any sharing of
liabilities, losses, costs or expenses.
 
Section 11.8.                      Time of the Essence.  Time is of the essence
with respect to the performance of Borrower's, Carveout Indemnitor’s or any
other Borrower Party’s obligations under the Loan Documents.
 
Section 11.9.                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of Lender, Borrower and the respective
successors and assigns of Lender and Borrower, provided that neither Borrower
nor any other Borrower Party shall, without the prior written consent of Lender
(which may be granted or withheld in Lender’s discretion) or except as expressly
permitted pursuant to the provisions of Article 8, assign any rights, duties or
obligations hereunder or under any other Loan Document.
 
 
60

--------------------------------------------------------------------------------

 
Section 11.10.                                Servicing, Transfers, Assignments
and Participations.
 
(a)           At the option of Lender, the Loan may be serviced by a servicer
(the “Servicer”) selected by Lender from time to time and Lender may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement between Lender
and Servicer.  Servicer shall be entitled to reimbursement of reasonable costs
and expenses as and to the same extent (but without duplication) as Lender is
entitled thereto under the applicable provisions of this Agreement and the other
Loan Documents, provided that Borrower shall not be obligated to pay any
servicing fee payable to the Servicer by Lender.  Upon notice thereof from
Lender (a copy of which shall be sent to Borrower), Servicer shall have the
right to exercise all rights of Lender and enforce all obligations of Borrower
pursuant to the provisions of this Agreement, the Note and the other Loan
Documents.  Provided Borrower shall have been given notice of Servicer’s address
by Lender, Borrower shall deliver to Servicer duplicate originals of all notices
and other instruments which Borrower may or shall be required to deliver to
Lender pursuant to this Agreement, the Note and the other Loan Documents (and no
delivery of such notices or other instruments by Borrower shall be of any force
or effect unless delivered to Lender and Servicer as provided above).
 
(b)           Lender may at any time sell, transfer or assign the Note, this
Agreement, the Mortgage, and the other Loan Documents, and any or all servicing
rights with respect thereto or grant participations therein or issue mortgage
pass-through certificates, provided that if Lender grants participations therein
Lender shall remain as the “lead” lender and primary contact of Borrower for all
required consents and approvals under the Loan Documents.  Lender may forward to
any present, future or prospective purchaser, assignee, servicer, participant or
investor (each, a “Transferee”), all documents and information which Lender now
has or may hereafter acquire relating to Borrower, Carveout Indemnitor or the
Property, whether furnished by Borrower, Property Manager, Carveout Indemnitor
or any other Person, as Lender determines necessary or desirable; provided that
Lender receives a reasonable undertaking from the applicable Transferee to
maintain the confidential nature (if any) of such information.  Borrower shall
reasonably cooperate, and shall cause Carveout Indemnitor to reasonably
cooperate, with Lender in connection with any transfer made pursuant to this
Section 11.10, including the delivery of an estoppel certificate and such other
documents as may be reasonably requested by Lender.  Borrower shall also
furnish, and hereby consents to Lender furnishing to such Transferee, any and
all current or updated information concerning the financial condition of
Borrower, Carveout Indemnitor and any and all information concerning the
Property as may be reasonably requested by Lender or any Transferee; provided
that Lender receives a reasonable undertaking from the applicable Transferee to
maintain the confidential nature (if any) of such information.  No exercise by
Lender of any transfer rights pursuant hereto shall operate to release or
diminish the duties, obligations or liabilities of Borrower and Carveout
Indemnitor under this Agreement or the other Loan Documents.  Any such transfer,
sale or assignment of the Note, this Agreement, the Mortgage and the other Loan
Documents by Lender pursuant to this Section 11.10 shall be at Lender’s sole
cost and expense and Borrower shall incur no costs in connection therewith.
 
 
61

--------------------------------------------------------------------------------

 
(c)           Without in any way limiting Lender’s other rights hereunder,
Lender shall have the right, in its discretion at any time after the Funding
Date, to require Borrower to split the Loan into one or more loans secured by
the Property (individually, a “Split Loan” and collectively, the “Split Loans”),
provided that (i) the aggregate principal amount of all notes evidencing the
Split Loans shall equal the outstanding principal balance of the Loan
immediately prior to the creation of such split notes, (ii) the aggregate debt
service payments on the Split Loans shall on the date created equal the debt
service payment which was due under the Loan immediately prior to the creation
of such Split Loans, and (iii) the other terms and provisions of the documents
evidencing and/or securing the Split Loans shall be substantially similar in
form and substance to the Loan Documents, provided that such terms and
provisions do not materially increase Borrower’s obligations or decrease its
rights thereunder.  Borrower, at no cost or expense to it, shall cooperate with
all reasonable requests of Lender in order to establish the Split Loans and
shall execute and deliver such documents as shall be reasonably required by
Lender in connection therewith, all in form and substance reasonably
satisfactory to Lender, including modified and severed notes, mortgages and
other security documents in such denominations as Lender shall determine in its
discretion, release documents and any and all documents necessary to assign the
Split Loans.
 
Section 11.11.                                Replacement Documents.  Upon
receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other document(s) which is not of
public record and, in the case of any such destruction or mutilation, upon
surrender and cancellation of the Note or other document(s), Borrower shall
issue, in lieu thereof, a replacement Note or other document(s) in the same
principal amount thereof and otherwise of like tenor.
 
Section 11.12.                                Renewal, Extension or
Rearrangement.  All provisions of the Loan Documents shall apply with equal
effect to each and all promissory notes and amendments thereof hereinafter
executed which in whole or in part represent a renewal, extension, increase or
rearrangement of the Loan.
 
Section 11.13.                                Waivers.  No course of dealing on
the part of Lender, its officers, employees, attorneys, consultants or agents,
nor any failure or delay by Lender with respect to exercising any right, power,
privilege or remedy of Lender under any of the Loan Documents, shall operate as
a waiver thereof.
 
Section 11.14.                                Cumulative Rights.  All rights and
remedies of Lender under the Loan Documents, at law or in equity shall be
cumulative, and the exercise or partial exercise of any such right or remedy
shall not preclude the exercise of any other right or remedy.
 
 
62

--------------------------------------------------------------------------------

 
Section 11.15.                                Exhibits and Schedules.  The
exhibits and schedules attached to this Agreement are incorporated herein and
shall be considered a part of this Agreement for the purposes stated herein.
 
Section 11.16.                                Titles of Articles, Sections and
Subsections.  All titles or headings to articles, sections, subsections or other
divisions of this Agreement and the other Loan Documents or the exhibits hereto
and thereto, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between the parties hereto.
 
Section 11.17.                                Promotional Material.  Borrower
authorizes Lender to issue press releases, advertisements and other promotional
materials in connection with Lender’s own promotional and marketing activities,
and describing the Loan in general terms or in detail and Lender’s participation
in the Loan.  All references to Lender contained in any press release,
advertisement or promotional material issued by Borrower must be approved in
writing by Lender in advance of issuance.
 
Section 11.18.                                Survival.  All of the
representations, warranties, covenants, and indemnities made in this Agreement,
the Environmental Indemnity Agreement or any other Loan Document shall survive
the repayment in full of the Obligations and the release of the Liens evidencing
or securing the Loan, and shall survive the transfer (by sale, foreclosure,
conveyance in lieu of foreclosure or otherwise) of any or all right, title and
interest in and to all or any portion of the Collateral to any party.
 
Section 11.19.                                Governing Law.  The Loan Documents
are being executed and delivered, and are intended to be performed, in the State
and the laws of the State and of the United States of America shall govern the
rights and duties of the parties hereto and the validity, construction,
enforcement and interpretation of the Loan Documents, except to the extent
otherwise specified in any of the Loan Documents.
 
Section 11.20.                                Entire Agreement.  This Agreement
and the other Loan Documents embody the entire agreement and understanding
between Lender and Borrower and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof.  Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  There are
no unwritten oral agreements between the parties.
 
Section 11.21.                                Counterparts.  This Agreement may
be executed in multiple counterparts, each of which shall constitute an
original, but all of which shall constitute one document.
 
Section 11.22.                                Obligations of Borrower, Joint and
Several.  If more than one Person has executed this Agreement or any other Loan
Document as “Borrower”, “Grantor” or “Assignor”, the obligations of all such
Persons hereunder or thereunder shall be joint and several.
 
 
63

--------------------------------------------------------------------------------

 
Section 11.23.                                WAIVER OF PUNITIVE OR
CONSEQUENTIAL DAMAGES.  NEITHER LENDER NOR BORROWER SHALL BE RESPONSIBLE OR
LIABLE TO THE OTHERS OR TO ANY OTHER PERSON FOR ANY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THE LOAN, THE LOAN
DOCUMENTS OR THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING ANY BREACH OR OTHER
DEFAULT BY ANY PARTY HERETO.
 
Section 11.24.                                WAIVER OF JURY TRIAL/SUBMISSION TO
JURISDICTION.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY EXERCISE BY ANY PARTY
OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO
THE LOAN OR THE COLLATERAL (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS AGREEMENT. BORROWER AND LENDER
HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN
THE STATE OF NEW YORK, COUNTY OF QUEENS, IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT AND TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH
SUIT, ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION
OF SUCH FEDERAL OR STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS.
 
ARTICLE 12.

LIMITATIONS ON LIABILITY
 
Section 12.1.                      Limitation on Liability.
 
 
64

--------------------------------------------------------------------------------

 
(a)           Subject to the qualifications and exceptions set forth below,
Lender shall not enforce the liability and obligations of Borrower to perform
and observe its duties and obligations contained in the Note, this Agreement,
the Mortgage or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower or any other Borrower Party,
provided that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under the Note, this Agreement, the
Mortgage and the other Loan Documents, or in the Collateral given to Lender
pursuant to the Loan Documents; provided, further, that, subject to the
qualifications and exceptions set forth below, any judgment in any such action
or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Collateral, and Lender, by accepting the Note, this
Agreement, the Mortgage and the other Loan Documents, agrees that subject to the
qualifications and exceptions set forth below, it shall not sue for, seek or
demand any deficiency judgment against Borrower, any other Borrower Party or any
member, officer, director, manager or shareholder of Borrower in any such action
or proceeding under, by reason of or in connection with the Note, this
Agreement, the Mortgage or the other Loan Documents.
 
(b)           Notwithstanding anything to the contrary set forth in this
Agreement or the other Loan Documents:
 
(i)           the provisions of Section 12.1(a) shall not:
 
(1)           Constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents;
 
(2)           Impair the right of Lender to name Borrower and/or Carveout
Indemnitor as a party defendant in any action or suit for foreclosure and sale
under the Mortgage;
 
(3)           Affect the validity or enforceability of any Guaranty, affect the
liability, duties and obligations of Carveout Indemnitor under the Carveout
Indemnity, or affect any of the rights and remedies of Lender under the Carveout
Indemnity or any other Guaranty;
 
(4)           Impair the right of Lender to obtain the appointment of a
receiver, impair the enforcement of the Assignment of Leases and Rents, limit
the liability, duties and obligations of Borrower under the Assignment of Leases
and Rents, or limit any of the rights and remedies of Lender under the
Assignment of Leases and Rents;
 
(5)           Affect the validity or enforceability of the Environmental
Indemnity Agreement, limit the liability, duties and obligations of Borrower and
Carveout Indemnitor under the Environmental Indemnity Agreement, or limit the
rights and remedies of Lender under the Environmental Indemnity Agreement; or
 
(6)           Constitute a prohibition against Lender to seek a deficiency
judgment against Borrower and/or Carveout Indemnitor solely in order to satisfy
procedural requirements necessary to fully realize the security granted by the
Mortgage or under any other Loan Documents, or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Collateral; and
 
 
65

--------------------------------------------------------------------------------

 
(ii)           Borrower, jointly and severally with Carveout Indemnitor pursuant
to the Carveout Indemnity, hereby agrees to indemnify and reimburse Lender,
within the Demand Period (and nothing set forth in this Section 12.1 shall
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise), to the extent of any
and all liabilities, costs, losses (including any reduction in value of the
Property or any other Collateral or the loss of Lender’s security interest
therein), damages, expenses (including reasonable attorneys’ fees and
disbursements, and court costs, if any), or claims suffered or incurred by
Lender by reason of or in connection with any of the following:
 
(1)           Any fraud committed by any Borrower Party in connection with the
Loan;
 
(2)           Any material misrepresentation contained in any of the Loan
Documents or any report furnished pursuant to any of the Loan Documents by or at
the direction of any Borrower Party;
 
(3)           The failure by Borrower to maintain insurance in accordance with
Section 3.1;
 
(4)           The failure of any Borrower Party to apply Operating Revenues
received by any Borrower Party to pay Debt Service, Impounds, Operating Expenses
(including expenses incurred in fulfilling the obligations of Borrower as
“landlord” under any Lease) and reasonable and necessary capital expenditures or
costs during the 12-month period immediately preceding the occurrence of the
Event of Default triggering Lender’s exercise of remedies; provided, however,
that neither Borrower nor Carveout Indemnitor shall have liability under this
subparagraph (4) to the extent Operating Revenues generated during the 12-month
period immediately preceding the occurrence of the Event of Default triggering
Lender’s exercise of remedies were not sufficient to pay in full all Debt
Service, Impounds, Operating Expenses (including expenses incurred in fulfilling
the obligations of Borrower as “landlord” under any Lease) and reasonable and
necessary capital expenditures or costs, and all Operating Revenues so received
by any Borrower Party were applied to pay such amounts to the full extent of
Operating Revenues so received; provided further that the foregoing shall not
limit or effect liability under subparagraph (3) above relating to failure to
maintain insurance in accordance with Section 3.1;
 
(5)           The misappropriation of any Net Proceeds or condemnation awards by
any Borrower Party to the extent any Net Proceeds or condemnation awards are
payable to a Borrower Party pursuant to the NYC Leases;
 
(6)           The failure of any Borrower Party to (x) properly apply any and
all security deposits held by any Borrower Party, (y) properly return same to
Tenants when due, or (z) deliver security deposits to Lender, any receiver or
any Person purchasing the Property or any part thereof at a foreclosure sale or
upon the taking of possession of the Property or any part thereof by Lender,
such receiver or such other Person, provided that neither Borrower nor Carveout
Indemnitor will have the liability under this subparagraph (6) if the required
activity under (z) above is limited or prohibited by applicable Legal
Requirements;
 
 
66

--------------------------------------------------------------------------------

 
(7)           The failure of Borrower to secure Lender’s consent (or deemed
consent) in accordance with Section 5.2;
 
(8)           Intentional removal or destruction of property (without the
concurrent replacement thereof with property of at least equivalent value and
utility) constituting any material portion of the Collateral, or any other
intentional and material waste of any portion of the Collateral, by any Borrower
Party;
 
(9)           Any Borrower Party contesting or in any way interfering with,
directly or indirectly, any foreclosure action, Uniform Commercial Code sale
and/or deed in lieu of foreclosure transaction commenced by Lender or with any
other enforcement of Lender’s rights, power or remedies under any of the Loan
Documents (whether by making any motion, bringing any counterclaim (other than
mandatory or compulsory counterclaims), claiming any defense, seeking any
injunction or other restraint, commencing any action or otherwise) in connection
with Lender’s rights arising from an Event of Default; provided, however, that
if any Borrower Party raises a defense or commences any action (other than the
occurrence of any of the events described in subparagraphs (10) and (11) below)
and establishes before a court of competent jurisdiction that said defense or
action is based on a valid, meritorious claim that Lender’s collection efforts
or exercise of a right or remedy should not be enforced, then neither Borrower
nor Carveout Indemnitor will have liability under this subparagraph (9);
 
(10)           Borrower or Carveout Indemnitor (i) filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or (ii) making an assignment for the benefit of creditors; or
 
(11)           Any Borrower Party (i) filing, or joining in the filing of, an
involuntary petition against Borrower or Carveout Indemnitor under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
(ii) soliciting or causing to be solicited petitioning creditors for any
involuntary petition against Borrower or Carveout Indemnitor, or (iii) filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against Borrower or Carveout Indemnitor by any other Person under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law,
or (iv) voting adversely to Lender’s interest in any proceeding under the
Bankruptcy Code or any other state or Federal bankruptcy or insolvency law which
involves Borrower, Carveout Indemnitor or any portion of the Collateral, or (v)
consenting to or acquiescing or joining in an application for the appointment of
a custodian, receiver, trustee or examiner for Borrower, Carveout Indemnitor or
any portion of the Collateral (unless such action is at the written request of
Lender).
 
 
67

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, if Borrower and any other necessary Borrower
Parties consent, pursuant to a stipulation in form reasonably required by Lender
(to be executed by Borrower and any other necessary Borrower Parties and
delivered to Lender within five (5) Business Days following Lender’s request),
to the appointment of a receiver for the Property (the identity of such receiver
to be designated by Lender and approved by Borrower, such approval not to be
unreasonably withheld), and neither Borrower nor any other Borrower Party seeks
or participates in the removal of said receiver (absent a material violation by
said receiver of the order appointing the receiver, in which case a substitute
receiver designated by Lender and approved by Borrower, such approval not to be
unreasonably withheld, will be appointed) then neither Borrower nor Carveout
Indemnitor shall have liability under this Subsection (b)(ii) solely as a result
of any reduction in value of the Property or any other Collateral during the
period that Lender is pursuing its rights and remedies as a result of an Event
of Default.
 
(c)           Notwithstanding anything to the contrary set forth in this
Agreement or any of the other Loan Documents: (i) Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Obligations or to require that all Collateral shall continue
to secure all of the Obligations owing to Lender in accordance with the Loan
Documents; and (ii) the Obligations shall be fully recourse to Borrower and
Carveout Indemnitor (jointly and severally) in the event any prohibited Transfer
occurs in violation of Section 8.1 (including the voluntary placement of a Lien
on all or any portion of the Collateral in violation of the Loan Documents).
 
ARTICLE 13.
 
TERMINATION AND APPOINTMENT
 
Section 13.1.                      Termination/Appointment.  Within a reasonable
amount of time after the Obligations are fully and finally repaid, at Borrower’s
request, Lender shall prepare and deliver to Borrower a termination, in
recordable form as applicable, for this Agreement, the Assignment of Leases and
Rents, the Carveout Indemnity, the Assignment of Property Documents, each
mortgagee notification letter and each Tenant Payment Direction Letter, in form
and substance reasonably acceptable to Borrower, provided, that nothing in this
Section 13.1 shall be construed as requiring Lender to release Borrower for any
indemnities or other obligations which are intended to survive repayment of the
Loan.
 
[Remainder of this page intentionally blank; Signature page to follow]
 
 
 
 
 
 
 
68

--------------------------------------------------------------------------------

 

       IN WITNESS WHEREOF, this Agreement has been executed by the parties
hereto and is effective as of the day and year first above written.
 
                                                               


   BORROWER:          
165-25 147TH AVENUE, LLC,
   
a New York limited liability company
         
By:           Green Acquisition, Inc.,
   
                 a New York corporation, its sole member
               
                  By: __________________              
   
                 Name:  Jerome Cooper
   
                 Title:  President
 






 
85-01 24TH AVENUE, LLC,
   
a New York limited liability company
         
By:           Triboro Acquisition, Inc.,
   
                  a New York corporation, its sole member
               
                  By:  __________________            
   
                  Name:  Jerome Cooper
   
                  Title:  President
 







     

[Signature Page to Loan Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 


 
LENDER:
         
HARTFORD LIFE INSURANCE COMPANY
   
a Connecticut corporation
         
By:           Hartford Investment Management Company,
            a Delaware corporation,   
   
                 Its Agent and Attorney-in-Fact
               
                 By: ________________________
   
                 Name:
   
                 Title:
 




 
HARTFORD LIFE AND ACCIDENT INSURANCE     COMPANY
   
a Connecticut corporation
         
By:           Hartford Investment Management Company,
                a Delaware corporation,
   
                Its Agent and Attorney-in-Fact
               
                By: ________________________ 
   
                Name:
   
               Title:
 




 
HARTFORD LIFE AND ANNUITY INSURANCE   COMPANY,
   
a Connecticut corporation
         
By:           Hartford Investment Management Company,
            a Delaware corporation,
   
                 Its Agent and Attorney-in-Fact
               
                 By: _________________________
   
                 Name:
   
                 Title:
 





     

[Signature Page to Loan Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
LEGAL DESCRIPTION OF PROPERTY
 
Block 13296 Lot 7


ALL that certain piece or parcel of land, situate, lying and being in the
Borough of Queens, City and State of New York, more particularly designated on
the Tax Map of the City of New York for the Borough of Queens as Lot 7, in Block
13296 on Section 56 thereof, as said map was on the 3rd day of November 1952.


 
Block 13296 Lot 14
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:
 


BEGINNING at a point on the southerly side of 146th Avenue, distant 141.57 feet
easterly from the corner formed by the intersection of the southerly side of
146th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE easterly along the southerly side of 146th Avenue, 409.87 feet to
the corner formed by the intersection of the southerly side of 146th Avenue with
the westerly side of 167th Street;


THENCE southerly along the westerly side of 167th Street, 445.08 feet to the
corner formed by the intersection of the westerly side of 167th Street with the
northerly side of 147th Avenue;


THENCE westerly along the northerly side of 147th Avenue, 449.68 feet to a
point;


THENCE northerly at right angles or nearly so to 147th Avenue, 255.05 feet to a
point;


THENCE westerly along the northerly side of 146th Road, 99.96 feet to the corner
formed by the intersection of the northerly side of 146th Road with the easterly
side of Rockaway Boulevard;


THENCE northerly along the westerly side of Rockaway Boulevard, 110 feet;


THENCE easterly at right angles or nearly so to Rockaway Boulevard, 100.87 feet;


THENCE southerly at right angles or nearly so to the preceding course, 15 feet;


THENCE easterly at right angles or nearly so to the preceding course, 40 feet;

 
Exhibit A-1-1

--------------------------------------------------------------------------------

 

THENCE northerly at right angles or nearly so to the preceding course, 95 feet
to the southerly side of 146th Avenue at the point or place or BEGINNING.
 


 
 
Block 13296 Lot 101
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the northerly side of
147th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE northerly along the easterly side of Rockaway Boulevard, 193.91
feet to the corner formed by the intersection of the easterly side of Rockaway
Boulevard with the southerly side of 146th Road;


THENCE easterly along the southerly side of 146th Road, 98.63 feet to a point;


THENCE southerly at right angles or nearly so with the southerly side of 146th
Road, 195 feet to the northerly side of 147th Avenue;


THENCE westerly along the northerly side of 147th Avenue, 91.12 feet to the
point or place of BEGINNING.


 
Block 13298 Lot 11
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at a point on the southerly side of 147th Avenue, distant 112.66 feet
easterly from the corner formed by the intersection of the southerly side of
147th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE easterly along the southerly side of 147th Avenue, 320 feet to
the corner formed by the intersection of the southerly side of 147th Avenue with
the westerly side of 167th Street;


THENCE southerly along the westerly side of 167th Street, 170.57 feet to the
corner formed by the intersection of the westerly side of 167th Street with the
northerly side of Farmers Boulevard;


THENCE westerly along the northerly side of Farmers Boulevard, 321.17 feet;

 
Exhibit A-1-2

--------------------------------------------------------------------------------

 

THENCE northerly at right angles or nearly so to the northerly side of Farmers
Boulevard, 143.71 feet to the southerly side of 147th Avenue, at the point or
place of BEGINNING.


 
Block 13302 Lot 171
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the southerly side of
147th Avenue with the easterly side of 167th Street;


RUNNING THENCE easterly along the southerly side of 147th Avenue, 49.53 feet;


THENCE southerly at right angles or nearly so to the southerly side of 147th
Avenue, 175.48 feet to the northerly side of Farmers Boulevard;


THENCE westerly along the northerly side of Farmers Boulevard, 49.71 feet to the
corner formed by the intersection of the northerly side of Farmers Boulevard
with the easterly side of 167th Street;


THENCE northerly along the easterly side of 167th Street, 171.34 feet to the
corner at the point or place of BEGINNING.




 

 
Exhibit A-1-3

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
LEGAL DESCRIPTION OF PROPERTY
 
 
Block 1080 Lot 1
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Queens, County of Queens, City and State of New York, bounded and
described as follows:


BEGINNING at the corner formed by the intersection of the easterly side of 85th
Street and the northerly side of 24th Avenue;


RUNNING THENCE northerly along the easterly side of 85th Street, 567 feet to a
point;


THENCE northeasterly along a curve to the right having a radius of 25 feet and
arc distance of 37.10 feet to the southerly side of 23rd Avenue;


THENCE easterly along the southerly side of 23rd Avenue, 438.82 feet more or
less to the corner formed by the intersection of the westerly side of 87th
Street and the southerly side of 23rd Avenue;


THENCE southerly along the westerly side of 87th Street, 629.92 feet to the
corner formed by the intersection of the westerly side of 87th Street and the
northerly side of 24th Avenue;


THENCE westerly along the northerly side of 24th Avenue, 460 feet to the corner
at the point or place of BEGINNING.


 

 
Exhibit A-2-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
CLOSING STATEMENT
 
[TO BE PROVIDED UNDER SEPARATE COVER]
 
 
 
 
 
 
 
 
 
 

 
 
Exhibit B-1

--------------------------------------------------------------------------------

 

SCHEDULE 6.16
 
PERSONAL PROPERTY
 
NONE
 
 
 
 
 
 

 
 
Schedule 6.16-1

--------------------------------------------------------------------------------

 

SCHEDULE 6.18
 
LIST OF MATERIAL AGREEMENTS
 
NONE
 





 
Schedule 6.18-1

--------------------------------------------------------------------------------

 
